Exhibit 10.71

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
among
IDAHO POWER COMPANY,
as Borrower,
THE LENDERS NAMED HEREIN,
WELLS FARGO Bank, National Association,
as Administrative Agent, Swingline Lender and LC Issuer
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and LC Issuer
and
KEYBANK NATIONAL ASSOCIATION
and
UNION BANK, N.A.,
as Documentation Agents
$300,000,000 Senior Credit Facilities
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES INC.,
KEYBANC CAPITAL MARKETS
and
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners
Dated as of October 26, 2011



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
ARTICLE 1
 
 
 
DEFINITIONS
1.1
Definitions
1


1.2
Other Interpretive Provisions
19


1.3
Accounting Terms
20


ARTICLE 2
 
 
 
THE CREDITS
2.1
Commitments
21


2.2
Required Payments; Termination
22


2.3
Types of Advances; Minimum Amount of Each Advance
22


2.4
Fees
22


2.5
Reduction or Termination of Aggregate Commitment
22


2.6
Optional Principal Payments
23


2.7
Requesting Advances
23


2.8
Conversion and Continuation of Outstanding Advances
25


2.9
Changes in Interest Rate, etc
26


2.10
Rates Applicable After Default
26


2.11
Method of Payment
26


2.12
Noteless Agreement; Evidence of Indebtedness
27


2.13
Telephonic Notices
27


2.14
Interest Payment Dates; Interest and Fee Basis; Maximum Rate
28


2.15
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
29


2.16
Lending Installations
29


2.17
Non-Receipt of Funds by the Administrative Agent
29


2.18
Facility LCs
30


2.19
Replacement of Lender
34


2.20
Increase in Commitments
35


2.21
Extension of Facility Termination Date
36


2.22
Defaulting Lenders
37


2.23
Changed Circumstances
41


ARTICLE 3
 
 
 
YIELD PROTECTION; TAXES
3.1
Increased Costs
42


3.2
Capital Requirements
42


3.3
Compensation
43


3.4
Delay in Requests
43


3.5
Taxes
44




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
3.6
Designation of a Different Lending Installation
47


 
 
 
ARTICLE 4
CONDITIONS PRECEDENT
 
 
 
4.1
Initial Credit Extension
48


4.2
Each Credit Extension
49


 
 
 
 
ARTICLE 5
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.1
Existence and Standing
50


5.2
Authorization and Validity
50


5.3
No Conflict; Government Consent
50


5.4
Financial Statements
51


5.5
Material Adverse Change
51


5.6
Taxes
51


5.7
Litigation and Contingent Obligations
51


5.8
Subsidiaries
51


5.9
ERISA
51


5.10
Labor Relations
52


5.11
Accuracy of Information
52


5.12
Regulation U
52


5.13
Material Agreements
52


5.14
Compliance With Laws
53


5.15
Ownership of Properties
53


5.16
Plan Assets; Prohibited Transactions
53


5.17
Environmental Matters
53


5.18
Investment Company Act
53


5.19
OFAC; PATRIOT Act
53


 
 
 
ARTICLE 6
COVENANTS
 
 
 
6.1
Financial Reporting
54


6.2
Use of Proceeds
55


6.3
Notice of Default, etc.
55


6.4
Conduct of Business
55


6.5
Taxes
55


6.6
Insurance
56


6.7
Compliance with Laws
56


6.8
Maintenance of Properties
56


6.9
Inspection
56




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
6.10
Merger and Sale of Assets
56


6.11
Liens
56


6.12
Leverage Ratio
58


6.13
Investments and Acquisitions
58


6.14
Subsidiary Dividend Restrictions
59


6.15
Affiliates
59


6.16
OFAC, Patriot Act Compliance
59


 
 
 
ARTICLE 7
DEFAULTS
 
 
 
 
ARTICLE 8
 
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1
Acceleration; Facility LC Collateral Account
62


8.2
Amendments
63


8.3
Preservation of Rights
64


 
 
 
 
ARTICLE 9
 
 
GENERAL PROVISIONS
 
9.1
Survival of Representations
64


9.2
Governmental Regulation
64


9.3
Entire Agreement
65


9.4
Several Obligations; Benefits of this Agreement
65


9.5
Expenses; Indemnification
65


9.6
Numbers of Documents
66


9.7
Accounting
67


9.8
Severability of Provisions
67


9.9
Nonliability of Lenders
67


9.10
Confidentiality
67


9.11
Nonreliance
68


9.12
Disclosure
68


9.13
PATRIOT Act Notice
68


9.14
Counterparts
68


 
ARTICLE 10
 
 
THE ADMINISTRATIVE AGENT
 
10.1
Appointment; Nature of Relationship
68


10.2
Powers
69


10.3
General Immunity
69








iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page
 
10.4
No Responsibility for Loans, Recitals, etc.
69


10.5
Action on Instructions of Lenders
69


10.6
Employment of Administrative Agents, Counsel, Accountants, and Other Experts
70


10.7
Reliance on Documents; Counsel
70


10.8
Administrative Agent’s Reimbursement and Indemnification
70


10.9
Notice of Default
71


10.10
Rights as a Lender
71


10.11
Lender Credit Decision
71


10.12
Successor Administrative Agent
71


10.13
Administrative Agent and Joint Lead Arranger Fees
72


10.14
Delegation to Affiliates
72


10.15
Other Agents
72


10.16
LC Issuer and Swingline Lender
73


 
 
 
 
ARTICLE 11
 
 
SETOFF; RATABLE PAYMENTS
 
11.1
Setoff
73


11.2
Ratable Payments
73


 
 
 
 
ARTICLE 12
 
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1
Successors and Assigns
74


12.2
Participations
74


12.3
Assignments
75


12.4
Dissemination of Information
77


12.5
Tax Treatment
77


 
 
 
 
ARTICLE 13
 
 
NOTICES
 
13.1
Notices
77


13.2
Change of Address
78


 
 
 
 
ARTICLE 14
 
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
14.1
CHOICE OF LAW
78


14.2
CONSENT TO JURISDICTION
79


14.3
WAIVER OF JURY TRIAL
79






iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
Schedule I
Pricing Schedule

Schedule II
Commitments

Schedule 5.8
List of Subsidiaries

Schedule 5.12
Agreements which restrict Subsidiary Dividends or which could reasonably be
expected to have a Material Adverse Effect

Schedule 5.14
Indebtedness and Liens

Schedule 13.1
Notice Addresses

EXHIBIT A
Form of Opinion

EXHIBIT B
Form of Compliance Certificate

EXHIBIT C
Form of Assignment Agreement

EXHIBIT D
Form of Loan/Credit Related Money Transfer Instructions

EXHIBIT E-1
Form of Revolving Note

EXHIBIT E-2
Form of Swingline Note

EXHIBIT F
Form of Joinder Agreement

EXHIBIT G-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT G-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT G-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT G-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)




v

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement, dated as of October 26, 2011,
is made among Idaho Power Company, an Idaho corporation, the Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders.
RECITALS
A.    Idaho Power Company, certain banks and other financial institutions, and
Wells Fargo Bank, National Association, as administrative agent, are parties to
a certain Amended and Restated Credit Agreement dated as of April 25, 2007 (the
“Existing Credit Agreement”).
B.    The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the parties hereto that this Second Amended and Restated Credit Agreement and
the Loan Documents executed in connection herewith shall not effect the novation
of the obligations of Idaho Power Company thereunder but be merely a restatement
and, where applicable, an amendment of and substitution for the terms governing
such obligations hereafter.
C.    The Lenders are willing to make available to Idaho Power Company the
credit facilities provided for herein subject to and on the terms and conditions
set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent (i.e., contractual representative) of the
Lenders pursuant to Article 10, and not in its individual capacity as a Lender,
and any successor Administrative Agent appointed pursuant to Article 10.

1

--------------------------------------------------------------------------------

“Administrative Fee Letter” means the letter agreement, dated September 16,
2011, among Borrower, the Parent, and Wells Fargo.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a borrowing hereunder, (i) made by the Lenders (or the Swingline
Lender in the case of a Swingline Loan) on the same Borrowing Date, or (ii)
converted or continued by the Lenders on the same date of conversion or
continuation and, in either case, consisting of Revolving Loans of the same Type
(or a Swingline Loan made by the Swingline Lender) and, in the case of
Eurodollar Advances, for the same Interest Period.
“Affected Lender” is defined in Section 2.19.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Second Amended and Restated Credit Agreement.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time applied in a manner consistent with that used in
preparing financial statements referred to in Section 5.4.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2%, and (iii) the Eurodollar Base Rate
for an Interest Period of one month plus 1%; each change in the Alternate Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Prime Rate, the Federal Funds Effective Rate or Eurodollar Rate.
“Applicable Margin” means, with respect to Revolving Loans of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Revolving Loans of such Type as set forth in the Pricing Schedule.
“Assuming Lender” is defined in Section 2.20(a).
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Vice President or Treasurer of the Borrower, acting singly.

2

--------------------------------------------------------------------------------

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Borrower” means Idaho Power Company, an Idaho corporation.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.7.
“Business Day” means (i) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Rate Advance, or any Floating Rate Advance as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (i) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee, which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers or
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable LC Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable LC Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or Fitch or P‑1 or better by Moody’s, (iii) demand deposit
accounts maintained in the ordinary course of business, and (iv) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.
“Change in Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of beneficial

3

--------------------------------------------------------------------------------

ownership (within the meaning of Rule 13d-3 and 13d-5 under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of the Parent entitled to vote for members of the board of directors of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
or (ii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (A) who were members of that board on the first day
of such period, (B) whose election or nomination to that board was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or (C) whose election
or nomination to that board was approved by individuals referred to in clauses
(A) and (B) above constituting at the time of such election or nomination at
least a majority of that board (excluding, in the case of both clause (B) and
clause (C), any individual whose initial nomination for, or assumption of office
as, a member of that board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with the terms of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower and to participate in the Swingline Loans and
Facility LCs issued upon the application of the Borrower, in an aggregate amount
not exceeding the amount set forth opposite its name on Schedule II, or, if such
Lender has entered into one or more assignments that has become effective
pursuant to Section 12.3(a) or is an Increasing Lender or Assuming Lender, the
amount set forth for such Lender at such time in the Register maintained by the
Administrative Agent, in either case, as such amount may be reduced or increased
from time to time pursuant to the terms hereof.

4

--------------------------------------------------------------------------------

“Commitment Increase” and “Commitment Increase Date” are defined in Section
2.20(a).
“Condemnation” is defined in Section 7(i).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent Date” is defined in Section 2.21(a).
“Consenting Lender” is defined in Section 2.21(a).
“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however that (i) the aggregate outstanding Indebtedness attributed to
any Hybrid Security shall be deemed equal to the portion of such Hybrid Security
that is deemed to constitute indebtedness, as determined in accordance with
Standard & Poor’s methodology at such time and (ii) all Hybrid Securities shall
be included to the extent that the total book value of such Hybrid Securities
exceeds 15% of Consolidated Total Capitalization as of such time.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.
“Consolidated Total Capitalization” means at any time, without duplication, the
sum of (i) Consolidated Indebtedness, (ii) Consolidated Net Worth and (iii) the
aggregate outstanding amount of Hybrid Securities, each calculated as of such
time.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership; provided,
however, that the obligation of the Borrower or its Subsidiaries to guarantee
the performance of mine reclamation activities, if and to the extent the
Borrower, one or more of its Subsidiaries, or a third party (without an
obligation of reimbursement by the Borrower or one or more Subsidiaries) shall
have placed in trust or escrow funds specifically designated for the purpose of
satisfying such reclamation obligations, shall be excluded therefrom.
“Conversion/Continuation Notice” is defined in Section 2.8.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

5

--------------------------------------------------------------------------------

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article 7.
“Defaulting Lender” means, subject to Section 2.22, any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, any LC Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or any LC Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, or (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section

6

--------------------------------------------------------------------------------

2.22) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Eligible Replacement Lender” is defined in Section 2.21(b).
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Eurodollar Advance” means a Revolving Loan which, except as otherwise provided
in Section 2.10, bears interest at the applicable Eurodollar Rate.
“Eurodollar Base Rate” means:
(i)    for any interest rate calculation with respect to a Eurodollar Advance,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then the Eurodollar Base Rate shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.
(ii)    for any interest rate calculation with respect to a Floating Rate
Advance, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then the Eurodollar Base Rate for such Floating Rate
Advance shall be determined by the Administrative Agent to be the

7

--------------------------------------------------------------------------------

arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) 1.00 minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Installation
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (B) that are Other Connection Taxes, (ii) in the case of a Foreign
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19) or (B) such Lender
changes its Lending Installation, except in each case to the extent that,
pursuant to Section 3.5, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Installation, (iii)
Taxes attributable to such Recipient’s failure to comply with Section 3.5(g) and
(iv) any U.S. federal withholding Taxes imposed under FATCA.
“Extension Date” is defined in Section 2.21(a).
“Extension Notice” is defined in Section 2.21(a).
“Facility Fee” is defined in Section 2.4(b).
“Facility LC” is defined in Section 2.18(a).
“Facility LC Application” is defined in Section 2.18(c).
“Facility LC Collateral Account” is defined in Section 2.18(i).
“Facility LC Maturity Date” is defined in Section 2.18(a).
“Facility Termination Date” means the earlier to occur of (i) October 26, 2016
(as such date may be extended from time to time pursuant to Section 2.21) or
(ii) any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

8

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of one percentage point)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected in good faith by the
Administrative Agent.
“Fee Letters” mean, collectively, (i) the Senior Lead Arrangers Fee Letter, (ii)
the Senior Arrangers Fee Letter and (iii) the Administrative Fee Letter.
“First Mortgage” means that certain Mortgage and Deed of Trust, dated as of
October 1, 1937, as supplemented, under which the Borrower is Mortgagor and
Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company)
and R.G. Page (Stanley Burg successor individual trustee) are Trustees, as it
may from time to time be further amended, supplemented or otherwise modified.
“Fitch” means Fitch Rating Services, Inc.
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.
“Floating Rate Advance” means a Revolving Loan which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any LC Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Letters of Credit issued by such LC
Issuer other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Share of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

9

--------------------------------------------------------------------------------

pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).
“Hybrid Securities” shall mean any hybrid securities afforded equity benefit to
the issuer thereof (under the procedures and guidelines of Standard & Poor’s),
including any trust preferred securities, deferrable interest subordinated debt
securities, mandatory convertible debt securities or other hybrid securities
issued by the Borrower or any Subsidiary or financing vehicle of the Borrower
that (i) have an original maturity of at least twenty (20) years, (ii) require,
absent an event of default with respect to such securities, no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
the date which is ninety-one (91) days after the occurrence of the Facility
Termination Date and (iii) permit the Borrower or any such Subsidiary or any
such financing vehicle of the Borrower, respectively, at its option, to defer
certain scheduled interest payments.
“Increasing Lender” is defined in Section 2.20(a).
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, bonds, acceptances, or other
similar instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) obligations in respect of
Letters of Credit, (ix) Rate Management Obligations, (x) preferred stock which
is required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date, (xi) Off-Balance Sheet Liabilities,
(xii) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person and (xiii) amounts
outstanding under a Permitted Receivables Securitization.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Indemnitee” is defined in Section 9.5(b).
“Interest Period” means, with respect to a Eurodollar Advance, the period
commencing on the date such Eurodollar Advance is disbursed or converted to or
continued as a Eurodollar Advance and ending on the date one, two, three or six
months thereafter, as selected by the Borrower pursuant to this Agreement,
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

10

--------------------------------------------------------------------------------

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Facility Termination Date.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person. The term “Investment” shall exclude any direct
expenditure by the Borrower in property, plant, fixtures, equipment and capital
expenditures of the Borrower and its Subsidiaries.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a written agreement substantially in the form of
Exhibit F hereto.
“Joint Lead Arrangers” means Wells Fargo Securities, JPMorgan, KBCM, and Union,
in their capacity as joint lead arrangers and joint book runners.
“JPMCB” means JPMorgan Chase Bank, N.A.
“JPMorgan” means J.P. Morgan Securities Inc.
“KBCM” means Keybanc Capital Markets.
“KeyBank” means KeyBank National Association.
“LC Commitment” shall mean, with respect to each LC Issuer, the commitment of
such LC Issuer to issue Facility LCs as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such LC
Issuer’s name on Schedule II or in the agreement by which such LC Issuer agrees
to become an LC Issuer hereunder and to be bound by the terms hereof applicable
to LC Issuers.
“LC Fee” is defined in Section 2.18(d).
“LC Issuer” means each of Wells Fargo or JPMCB (or any subsidiary or Affiliate
of such Lender designated by such Lender) and any other Lender approved by the
Borrower and the Administrative Agent (which approval shall not be unreasonably
withheld), in each case in its capacity as issuer of Facility LCs hereunder.

11

--------------------------------------------------------------------------------

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.18(e).
“LC Subcommitment” means $300 million or, if less, the Aggregate Commitment at
the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and any other Person that shall have become a Lender party hereto
pursuant to the terms hereof; provided, that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include the
Swingline Lender in such capacity.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent specified in its Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.16 or
Section 3.6.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“LIBOR Market Index Rate” means, for any day, the sum of (i) the rate of
interest for one month U.S. dollar deposits appearing on Reuters Screen LIBOR01
(or any successor page) determined as of 11:00 a.m. (London time), for such day,
or if such day is not a London Business Day, then the immediately preceding
London Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation) plus
(ii) the Applicable Margin in effect for a Eurodollar Advance from time to time.
“LIBOR Market Index Rate Advance” means a Swingline Loan which, except as
otherwise provided in Section 2.10, bears interest at the LIBOR Market Index
Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loans” means the Revolving Loans and the Swingline Loans.
“Loan Documents” means this Agreement, the Facility LC Applications, the Joinder
Agreements, any Notes issued pursuant to Section 2.12, the Fee Letters, and all
other agreements, instruments, documents and certificates now or hereafter
executed and delivered to the Administrative Agent or any Lender by or on behalf
of the Borrower or any of its Subsidiaries with respect to this Agreement.

12

--------------------------------------------------------------------------------

“London Business Day” means a day (other than Saturday or Sunday) on which banks
generally are open in London, England for the conduct of substantially all of
their commercial lending activities and dealings are carried on in the London
interbank market.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuers or the Lenders
thereunder.
“Material Indebtedness” means Indebtedness (other than Obligations) of the
Borrower or any of its Subsidiaries, in an aggregate principal amount exceeding
$25,000,000 (or its equivalent in any other currency). For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any of its Subsidiaries in respect of any Rate Management
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Rate Management Obligation were terminated at such time of
determination.
“Material Subsidiary” of the Borrower means, at any date of determination, any
Subsidiary (a) whose annual gross revenues (on a consolidated basis with its
subsidiaries) exceed 10% of the consolidated annual gross revenue of the
Borrower and all its Subsidiaries, in each case for the most recently ended
fiscal year for which financial statements are available, or (b) whose gross
assets (on a consolidated basis with its subsidiaries) exceed 10% of the
consolidated gross assets of the Borrower and all its Subsidiaries as of the
last day of the Borrower’s most recently ended fiscal year for which financial
statements are available.
“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all LC Issuers with respect to Facility LCs issued and
outstanding at such time.
“Modify” and “Modification” are defined in Section 2.18(a).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Non-Consenting Lender” is defined in Section 2.21(a).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Person” means any Person that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“Notes” means any or all of the Revolving Notes and the Swingline Note.

13

--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing after the filing of any bankruptcy or similar
petition) on the Loans, all Reimbursement Obligations, all accrued and unpaid
fees (including attorneys’ fees) and all expenses, reimbursements, indemnities
and other obligations of the Borrower to the Lenders or to any Lender, the
Administrative Agent, the Swingline Lender, any LC Issuer or any indemnified
party arising under the Loan Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liability” of a Person means, without duplication, (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheets of such Person, but excluding from
this clause (iv) all Operating Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee, which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19 or Section 3.6).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender outstanding
at such time, (ii) such Lender’s Pro Rata Share of the LC Obligations at such
time and (iii) such Lender’s (other than the Swingline Lender’s) Pro Rata Share
of the Swingline Loans outstanding at such time.
“Parent” means IDACORP, Inc., an Idaho corporation.
“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(d).

14

--------------------------------------------------------------------------------

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“Payment Date” means the last Business Day of each March, June, September and
December.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Receivables Securitization” means a limited recourse or non-recourse
sale, assignment or contribution of accounts receivable and related records,
collateral and rights of the Borrower and/or one or more of its Subsidiaries to
one or more special purpose entities, in connection with the issuance of
obligations by any such special purpose entity secured by such assets, the
proceeds of the issuance of which obligations shall be made available, directly
or indirectly, to the Borrower and/or the applicable Subsidiaries.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any Governmental Authority.
“Plan” means an “employee pension benefit plan” within the meaning of Section
3(2) of Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower or any member of the Controlled
Group may have any liability.
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008, However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first Plan year beginning on or after the earlier of (A) and (B), where (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
“Pricing Level” is defined in the Pricing Schedule.
“Pricing Schedule” means Schedule I attached hereto identified as such.
“Prime Rate” means the per annum interest rate publicly announced from time to
time by Wells Fargo to be its prime rate (which may not necessarily be its
lowest or best lending rate), as adjusted to conform to changes as of the
opening of business on the date of any such change in such prime rate.
“Prior Termination Date” is defined in Section 2.21(b).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

15

--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment (or, if the Commitments have been terminated, a
portion equal to a fraction (i) the numerator of which is equal to such Lender’s
Outstanding Credit Exposure and (ii) the denominator of which is the Aggregate
Outstanding Credit Exposure).
“Purchasers” means any bank or other Person to which a Lender assigns all or any
part of its rights and obligations under the Loan Documents pursuant to Section
12.3 , provided neither (a) the Parent, the Borrower or any of their respective
Affiliates or Subsidiaries, nor (b) any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (b) shall be
permitted to be a Purchaser.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto, a “Rate Management Agreement”) now existing or hereafter
entered into by the Borrower or the Parent which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any LC
Issuer, as applicable.
“Refunded Swingline Loans” is defined in Section 2.7(c).
“Register” is defined in Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

16

--------------------------------------------------------------------------------

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.18 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event.
“Reports” is defined in Section 9.5.
“Required Lenders” means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure, provided that the Commitment and Outstanding Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Reserve Requirement” means, with respect to an Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as prescribed by the Board of Governors of the Federal Reserve System,
applied for determining the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves), which is imposed under
Regulation D on eurocurrency liabilities or under any similar or successor
regulation with respect to eurocurrency liabilities or eurocurrency funding.
“Revolving Loans” is defined in Section 2.1(a).
“Revolving Note” means a promissory note issued at the request of a Lender
pursuant to Section 2.12(d), in substantially the form of Exhibit E-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Loans made by such Lender.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-

17

--------------------------------------------------------------------------------

office/enforcement/ofac/sdn/index.shtml, or as otherwise published from time to
time, or (ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.
“Senior Arrangers Fee Letter” means the letter agreement, dated September 16,
2011, among Borrower, the Parent, KeyBank, KBCM and Union.
“Senior Lead Arrangers Fee Letter” means the letter agreement, dated September
16, 2011, among Borrower, the Parent, Wells Fargo, Wells Fargo Securities,
JPMCB, and JPMorgan.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
“Swingline Borrowing Notice” is defined in Section 2.7(b).
“Swingline Commitment” shall mean $30,000,000 or, if less, the Aggregate
Commitment at the time of determination, as such amount may be reduced.
“Swingline Lender” shall mean Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
“Swingline Loans” is defined in Section 2.1(c).
“Swingline Note” means a promissory note issued at the request of the Swingline
Lender pursuant to Section 2.12(d), in substantially the form of Exhibit E-2
hereto, evidencing the aggregate indebtedness of the Borrower to the Swingline
Lender resulting from Swingline Loans made by the Swingline Lender.

18

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transferee” is defined in Section 12.4.
“Type” refers to whether an Advance is a Eurodollar Advance, Floating Rate
Advance or LIBOR Market Index Rate Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Union” means Union Bank, N.A. and its successors and assigns.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Wells Fargo Securities” means Wells Fargo Securities, LLC.
“Withholding Agent” means the Borrower, the Parent and the Administrative Agent.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on

19

--------------------------------------------------------------------------------

such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Unless otherwise expressly specified, all references herein to a
particular time shall mean Charlotte, North Carolina time.
(e)    All references to the Lenders or any of them shall be deemed to include
the Swingline Lender and LC Issuers unless specifically provided otherwise or
unless the context otherwise requires.
1.3    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with
Agreement Accounting Principles, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 6.1, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. If at any time any change in Agreement
Accounting Principles would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in Agreement
Accounting Principles (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with Agreement Accounting Principles prior to such
change therein and (ii) the Borrower shall provide to the Administrative

20

--------------------------------------------------------------------------------

Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in Agreement Accounting Principles.
ARTICLE 2
THE CREDITS
2.1    Commitments.
(a)    From and including the Closing Date to but excluding the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make loans to the Borrower (each such loan, a
“Revolving Loan” and collectively, the “Revolving Loans”) in an amount equal to
its Pro Rata Share of all Revolving Loans requested by the Borrower, provided
that after giving effect to the making of each Revolving Loan (and to any
concurrent repayment of Swingline Loans with proceeds of Revolving Loans made
pursuant to such Advance), such Lender’s Outstanding Credit Exposure shall not
exceed its Commitment. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans at any time prior to the Facility
Termination Date.
(b)    From and including the Closing Date to but excluding the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to participate in Facility LCs issued upon the request
of the Borrower, provided that after giving effect to the issuance of each such
Facility LC, such Lender’s Outstanding Credit Exposure shall not exceed its
Commitment. The LC Issuers will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.18.
(c)    From and including the Closing Date to but excluding the Facility
Termination Date, the Swingline Lender agrees, on the terms and conditions
hereinafter set forth, to make loans to the Borrower (each, a “Swingline Loan,”
and collectively, the “Swingline Loans”), in an aggregate principal amount at
any time outstanding not exceeding the Swingline Commitment. Swingline Loans may
be made even if the Swingline Lender’s Outstanding Credit Exposure would exceed
its Commitment at such time, provided that no Advance of Swingline Loans shall
be made if, immediately after giving effect thereto, the Aggregate Outstanding
Credit Exposure would exceed the Aggregate Commitments at such time, and
provided further that the Swingline Lender shall not make any Swingline Loan if
any Lender is at that time a Defaulting Lender, unless the Swingline Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swingline Lender (in its sole discretion) with the Borrower
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.22(a)(iv)) with respect to the
Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that Swingline Loan and all other Swingline Loans as to which the
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion. Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, repay (including by means of an Advance of
Revolving Loans pursuant to Section 2.7(c)) and reborrow Swingline Loans at any
time prior to the Facility Termination Date,

21

--------------------------------------------------------------------------------

provided that the Borrower may not borrow Swingline Loans the proceeds of which
are used to repay outstanding Swingline Loans.
2.2    Required Payments; Termination.
(a)    Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower shall repay to the Lenders the aggregate
outstanding principal amount of each Revolving Loan on the Facility Termination
Date.
(b)    Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower shall repay to the Swingline Lender the aggregate
outstanding principal amount of each Swingline Loan on the earlier to occur of
(i) fourteen (14) days after the Borrowing Date of each such Swingline Loan, and
(ii) the Facility Termination Date.
2.3    Types of Advances; Minimum Amount of Each Advance. Subject to Section
2.23, the Revolving Loans may be Floating Rate Advances or Eurodollar Advances
selected by the Borrower in accordance with Sections 2.7 and 2.8. Each
Eurodollar Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $100,000, and each Floating Rate Advance shall be in the amount of
$5,000,000 or a higher integral multiple of $100,000, provided that any Floating
Rate Advance may be in the amount of the Available Aggregate Commitment. The
Swingline Loans may be Floating Rate Advances or LIBOR Market Index Rate
Advances.
2.4    Fees. In addition to certain fees described in Section 2.18(d):
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an upfront fee in an amount agreed to in the Senior Lead Arrangers
Fee Letter, payable on the date of execution of this Agreement.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share a facility fee (each a “Facility
Fee”) at a percentage rate per annum applicable at such time as set forth in the
Pricing Schedule on the average daily Aggregate Commitment from the date hereof
to the Facility Termination Date (and, if applicable, thereafter on the
Aggregate Outstanding Credit Exposure until no Credit Extensions remain
outstanding), payable in arrears on each Payment Date hereafter and on the
Facility Termination Date (and, if applicable, thereafter on demand).
(c)    The Borrower shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
2.5    Reduction or Termination of Aggregate Commitment. The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $10,000,000, upon at least five (5)
Business Days’ written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure. All accrued Facility Fees shall be payable on the effective date of
any termination of the Aggregate Commitments.

22

--------------------------------------------------------------------------------

2.6    Optional Principal Payments. The Borrower may, upon notice to the
Administrative Agent, from time to time pay, without penalty or premium, all
outstanding Advances or, in an aggregate amount of $5,000,000 or a higher
integral multiple of $100,000; provided that such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Advances and (B) on the date of
prepayment of Floating Rate Advances. Any prepayment of a Eurodollar Rate
Advance shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.3. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares.
2.7    Requesting Advances.
(a)    In order to obtain an Advance (other than (x) Advances of Swingline
Loans, which shall be made pursuant to Section 2.7(b), (y) Advances for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.7(c), or (z) conversions of outstanding Revolving Loans made pursuant
to Section 2.8), the Borrower shall give the Administrative Agent irrevocable
notice (a “Borrowing Notice”) not later than 11:00 a.m. on the Borrowing Date of
each Floating Rate Advance and three (3) Business Days before the Borrowing Date
for each Eurodollar Advance, specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected, and
(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m. on each Borrowing Date, each Lender shall make
available its Pro Rata Share of the Revolving Loan or Revolving Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 13. Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, if such Advance is the initial Credit Extension, Section
4.1), the Administrative Agent will make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.
(b)    In order to obtain an Advance of a Swingline Loan, the Borrower shall
give the Administrative Agent (and the Swingline Lender, if the Swingline Lender
is not also the Administrative Agent) irrevocable notice (a “Swingline Borrowing
Notice”) not later than 11:00 a.m. on the Borrowing Date of each Swingline Loan,
specifying the aggregate amount of such Swingline Loan (which shall not be less
than $1,000,000 and, if greater, shall be in an integral multiple of $500,000 in
excess thereof (or, if less, in the amount of the Unutilized Swingline
Commitment)) and (ii) the Type of Advance selected. Not later than 4:00 p.m. on
the Borrowing Date, the Swingline Lender shall make available an amount equal to
the amount of the requested Swingline Loan in funds immediately available to the
Administrative Agent at its address specified pursuant to Article 13. The
Administrative Agent will make the funds so received from the Swingline Lender
available to the Borrower at the Administrative Agent’s aforesaid address.

23

--------------------------------------------------------------------------------

(c)    With respect to any outstanding Swingline Loans, the Swingline Lender may
at any time (whether or not a Default has occurred and is continuing, other than
a Default under Sections 7(g) or 7(h)) in its sole and absolute discretion, and
is hereby authorized and empowered by the Borrower to, cause an Advance of
Revolving Loans to be made for the purpose of repaying such Swingline Loans by
delivering to the Administrative Agent (if the Administrative Agent is not also
the Swingline Lender) and each other Lender (on behalf of, and with a copy to,
the Borrower), not later than 11:00 a.m. on the day of the proposed Borrowing
Date therefor, a notice (which shall be deemed to be a Borrowing Notice given by
the Borrower) requesting the Lenders to make Revolving Loans (which shall be
made initially as Floating Rate Advances) on the Borrowing Date in an aggregate
amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given that the Swingline Lender
requests to be repaid. Not later than 1:00 p.m. on the requested Borrowing Date,
each Lender (other than the Swingline Lender) shall make available its Pro Rata
Share of the Refunded Swingline Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article 13. To the
extent the Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to the Swingline Lender in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans. Notwithstanding any provision of this Agreement to the
contrary, on the relevant Borrowing Date, the Refunded Swingline Loans shall be
deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Revolving
Loans. If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among all
the Lenders in the manner contemplated by Section 11.2.
(d)    If, for any reason, Revolving Loans are not made pursuant to
Section 2.7(c) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, the Swingline Lender shall
be deemed to have sold without recourse, representation or warranty, and each
Lender shall be deemed to have purchased and hereby agrees to purchase, a
participation in such outstanding Swingline Loans in an amount equal to its Pro
Rata Share of the unpaid amount thereof together with accrued interest thereon.
Upon one (1) Business Day’s prior notice from the Swingline Lender, each Lender
(other than the Swingline Lender) shall make available to the Administrative
Agent at its address specified pursuant to Article 13 an amount, in immediately
available funds, equal to its respective participation. To the extent the
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent.
(e)    In the event any such Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.7, the Swingline Lender shall be entitled to recover

24

--------------------------------------------------------------------------------

such amount on demand from such Lender, together with interest thereon for each
day from the date such amount is required to be made available for the account
of the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Effective Rate for the first three (3)
Business Days and thereafter at the Floating Rate applicable to Revolving Loans.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Advance or funded participation in the relevant Swingline Loan, as the
case may be. Promptly following its receipt of any payment by or on behalf of
the Borrower in respect of a Swingline Loan, the Swingline Lender will pay to
each Lender that has acquired a participation therein such Lender’s Pro Rata
Share of such payment in accordance with Section 2.11.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.7(c) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.7(d) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Unmatured Default or
Default, or (iii) the failure of the amount of such Advance of Revolving Loans
to meet the minimum borrowing amount specified in Section 2.3.
2.8    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.8 or are repaid in accordance with Section 2.6. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to Section 2.3, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued, and
(iii)    the amount of such Advance, which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.

25

--------------------------------------------------------------------------------

2.9    Changes in Interest Rate, etc.
(a)    Each Floating Rate Advance shall bear interest on the outstanding
principal amount thereof, for each day from the date such Floating Rate Advance
is made or is automatically converted from a Eurodollar Advance into a Floating
Rate Advance pursuant to Section 2.8, to the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8, at a rate per annum equal to
the Floating Rate for such day. Changes in the rate of interest on that portion
of any Revolving Loan maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.
(b)    Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined by the Administrative Agent as applicable to such Eurodollar Advance
based upon the Borrower’s selections under Sections 2.7 and 2.8 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date.
(c)    Each LIBOR Market Index Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from the date such LIBOR
Market Index Rate Advance is made to the date it is paid at a rate per annum
equal to the LIBOR Market Index Rate for such day.
2.10    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Sections 2.7, 2.8 or 2.9, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
no Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower, declare that (i) each Eurodollar Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum (iii) each LIBOR
Market Index Rate Advance shall bear interest at a rate per annum equal to the
LIBOR Market Index Rate in effect from time to time plus 2% per annum, and (iv)
the LC Fee shall be increased by 2% per annum, provided that during the
continuance of a Default under Sections 7(g) or 7(h), the interest rates set
forth in clauses (i), (ii) and (iii) above and the increase in the LC Fee set
forth in clause (iv) above shall be applicable to all Credit Extensions without
any election or action on the part of the Administrative Agent or any Lender.
2.11    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article 13, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon on the date when due and shall (except for payments of
Reimbursement Obligations for which the applicable LC Issuer has not received
payments from the Lenders or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified

26

--------------------------------------------------------------------------------

pursuant to Article 13 or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge any account of the Borrower maintained with Wells
Fargo for each payment of principal, interest, Reimbursement Obligations and
fees as it becomes due hereunder. Each reference to the Administrative Agent in
this Section 2.11 shall also be deemed to refer, and shall apply equally, (i) to
the Swingline Lender, in the case of payments required to be made by the
Borrower to the Swingline Lender and (ii) to the applicable LC Issuer, in the
case of payments required to be made by the Borrower to such LC Issuer.
2.12    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain the Register pursuant to
Section 12.3(d) and subaccounts for each Lender in which (taken together) it
will record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period (if any) with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    The entries maintained in the accounts, Register and subaccounts
maintained pursuant to Sections 2.12(a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided that the failure of the Administrative Agent or any Lender to maintain
such accounts, such Register or such subaccount, as applicable, or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
(i) in the case of Revolving Loans, by a Revolving Note, and (ii) in the case of
the Swingline Loans, by a Swingline Note, in each case appropriately completed
and executed by the Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Loan
Documents and shall be subject to the provisions hereof and thereof.
2.13    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices,
Swingline Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any

27

--------------------------------------------------------------------------------

Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
2.14    Interest Payment Dates; Interest and Fee Basis; Maximum Rate.
(a)    Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which such Floating Rate Advance is prepaid, whether due
to acceleration or otherwise, and at the Facility Termination Date. Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurodollar Advance on a day other than a Payment Date
shall be payable on the date of conversion.
(b)    Interest accrued on each Eurodollar Advance shall be payable on the last
day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at the Facility
Termination Date. Interest accrued on each Eurodollar Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.
(c)    Interest accrued on each LIBOR Market Rate Advance shall be payable on
any date on which such LIBOR Market Rate Advance is paid in full, whether due to
acceleration or otherwise, and on the date such LIBOR Market Index Rate Advance
shall become due and payable pursuant to Section 2.2(b).
(d)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(e)    Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(f)    Interest on Floating Rate Advances bearing interest at the Prime Rate
shall be calculated for actual days elapsed on the basis of a 365, or when
appropriate, 366 day year. All other interest and all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon at the place of payment.
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day (except for interest payments in respect of Eurodollar
Advances whose Interest Period ends on a day which is not a Business Day, and
the next succeeding Business Day falls in a new calendar month, in which case
interest accrued on such Eurodollar Advance shall be payable on the immediately
preceding Business Day) and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
(g)    In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any applicable law
which a court of competent

28

--------------------------------------------------------------------------------

jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
applicable law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under applicable law.
2.15    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice (including Borrowing Notices received from the Swingline Lender
in accordance with Section 2.7(c)), Swingline Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from any LC Issuer, the Administrative Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Eurodollar Advance and each LIBOR Market Index Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
2.16    Lending Installations. Each Lender may book its Loans, its
participations in any outstanding Swingline Loans, and its participation in any
LC Obligations and any LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or such LC Issuer, as the case may be, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in outstanding Swingline Loans, participations in LC
Obligations and any Notes issued hereunder shall be deemed held by each Lender
or each LC Issuer, as the case may be, for the benefit of any such Lending
Installation. Each Lender and each LC Issuer may, by written notice to the
Administrative Agent and the Borrower in accordance with Article 13, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.
2.17    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the

29

--------------------------------------------------------------------------------

Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.18    Facility LCs.
(a)    Each LC Issuer hereby agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.18, on the terms and conditions set forth in
this Agreement, to issue letters of credit (each, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action a “Modification”), from time to time from the Closing Date and
prior to the fifth Business Day prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (i) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment, (ii) the sum of the aggregate undrawn face
amount of all Facility LCs outstanding at such time issued by the LC Issuers and
the Reimbursement Obligations shall not exceed the LC Subcommitment, (iii) the
sum of the aggregate undrawn face amount of all Facility LCs issued by any LC
Issuer and the Reimbursement Obligations owed to such LC Issuer shall not exceed
such LC Issuer’s LC Commitment, and (iv) no Lender shall be a Defaulting Lender,
unless the LC Issuer has entered into an arrangement, including the delivery of
Cash Collateral, satisfactory to such LC Issuer (in its sole discretion), with
the Borrower or such Lender to eliminate the LC Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with respect to
the Defaulting Lender arising from either the Facility LC then proposed to be
issued or that Facility LC and the Outstanding Credit Exposure as to which such
LC Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion. No Facility LC shall have an expiry date later than the earlier of
(A) the fifth Business Day prior to the Facility Termination Date and (B) one
year after its issuance (the “Facility LC Maturity Date”), provided that any
Facility LC with a one-year tenor may provide for the renewal thereof for
additional one-year periods (but in no event beyond the date referred to in
clause (A) above). Notwithstanding the foregoing, no LC Issuer shall be under
any obligation to issue any Facility LC if (x) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the LC Issuer from issuing such Facility LC, or any law applicable to
such LC Issuer or (y) any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the LC Issuer
shall (1) prohibit, or request that the LC Issuer refrain from, the issuance of
letters of credit generally or such Facility LC in particular or (2) impose upon
the LC Issuer with respect to such Facility LC any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date or shall impose upon the LC Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date, in each case under this clause (y)(2) which the L/C Issuer in good faith
deems material to it, unless the Borrower agrees in writing to indemnify the LC
Issuer for any such costs.
(b)    Upon the issuance or Modification by any LC Issuer of a Facility LC in
accordance with this Section 2.18, such LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably

30

--------------------------------------------------------------------------------

purchased from such LC Issuer without recourse or warranty, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share. Notwithstanding anything herein to the
contrary, effective upon any increase or reduction of the Aggregate Commitments
pursuant to the terms hereunder, each Lender’s participation in any Facility LC
outstanding on such date shall be adjusted to reflect its Pro Rata Share after
giving effect to such increase or reduction, as the case may be.
(c)    Subject to Section 2.18(a), the Borrower shall give the applicable LC
Issuer notice prior to 11:00 a.m. at least three (3) Business Days (or such
shorter period as is acceptable to the LC Issuer in any given case) prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the applicable LC Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by any LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article 4 (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer, acting reasonably, and that the Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested (each, a “Facility LC Application”). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.
(d)    The Borrower shall pay to the Administrative Agent, for the account of
the Lenders in accordance with their respective Pro Rata Shares, with respect to
each Facility LC issued hereunder, a letter of credit fee at a per annum rate
equal to the Applicable Margin for Eurodollar Advances in effect from time to
time on the average daily undrawn stated amount under such standby Facility LC,
such fee to be payable in arrears on each Payment Date, on the Facility LC
Maturity Date and thereafter on demand (each such fee described in this sentence
an “LC Fee”), provided, however, that any LC Fees otherwise payable for the
account of a Defaulting Lender with respect to any Facility LC as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the LC Issuer
pursuant to Section 2.22(c) shall be payable, to the maximum extent permitted by
applicable law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Facility LC, with the
balance of such fee, if any, payable to the LC Issuer for its own account;
provided further, that so long as no Unmatured Default or Default exists,
notwithstanding the Pricing Level otherwise applicable to the Advances, Facility
LCs and Facility Fee, the Borrower shall be required to pay an LC Fee on any
portion of any Facility LC that the Borrower has Cash Collateralized at a rate
equal to the Applicable Margin for LIBOR Loans corresponding to Pricing Level I.
The Borrower shall also pay to the applicable LC Issuer for its own account (x)
a fronting fee at the per annum rate set forth in the Senior Lead Arrangers Fee
Letter or as separately agreed with such LC Issuer on the average daily undrawn
stated amount under each Facility LC issued hereunder, such fee to be payable in
arrears on each Payment Date, and (y) documentary and processing charges in
connection with the issuance or Modification of and

31

--------------------------------------------------------------------------------

draws under Facility LCs in accordance with the applicable LC Issuer’s standard
schedule for such charges as in effect from time to time.
(e)    Upon receipt from the beneficiary of any Facility LC of any demand for
payment under such Facility LC, the applicable LC Issuer shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid by such LC Issuer as
a result of such demand and the proposed payment date (the “LC Payment Date”).
The responsibility of such LC Issuer to the Borrower and each Lender shall be
only to determine that the documents (including each demand for payment)
delivered under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. Each LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted. Each Lender’s obligation to reimburse each LC Issuer
for its Pro Rata Share of the amount drawn under each Facility LCs to the extent
such amount is not reimbursed by the Borrower pursuant to Section 2.18(f) below
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the LC Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Unmatured Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. If any Lender fails to make
available to the Administrative Agent for the account of the applicable LC
Issuer any amount required to be paid by such Lender pursuant to this foregoing
provisions of this Section 2.18(e), such LC Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the LC Payment Date to the date
on which such payment is immediately available to the LC Issuer at a rate per
annum equal to the Federal Funds Effective Rate for the first three (3) days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.
(f)    The Borrower shall be irrevocably and unconditionally obligated to
reimburse any LC Issuer on the applicable LC Payment Date for any amounts to be
paid by such LC Issuer upon any drawing under any Facility LC, without
presentment, demand, protest or other formalities of any kind; provided that,
subject to Section 2.18(h), the Borrower shall not be precluded from asserting
any claim for direct (but not consequential) damages suffered by the Borrower to
the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by such LC Issuer and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. The applicable LC Issuer will pay to each Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.18(e). Subject to the terms and conditions of this
Agreement (including

32

--------------------------------------------------------------------------------

the submission of a Borrowing Notice in compliance with Section 2.7 and the
satisfaction of the applicable conditions precedent set forth in Article 4), the
Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.
(g)    The Borrower’s obligations to reimburse each LC Issuer for each drawing
under each Facility LC shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Facility LC, this Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Facility LC (or any Person for whom any such beneficiary or any such
transferee may be acting), the LC Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Facility LC or any agreement or instrument relating thereto, or any unrelated
transaction; (iii) any draft, demand, certificate or other document presented
under such Facility LC proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iv) any payment by the applicable LC Issuer under such Facility LC
against presentation of a draft or certificate that does not strictly comply
with the terms of such Facility LC; or any payment made by the LC Issuer under
such Facility LC to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (v) any dispute between or among the
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred;
(vi) any claims or defenses whatsoever of the Borrower or of any of its
Affiliates against the beneficiary of any Facility LC or any such transferee; or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower. No LC Issuer
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC. The Borrower agrees that any action taken or
omitted by any LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put any LC
Issuer or any Lender under any liability to the Borrower. Nothing in this
Section 2.18(g) is intended to limit the right of the Borrower to make a claim
against any LC Issuer for damages as contemplated by Section 2.18(h).
(h)    Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the applicable LC Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the applicable Facility LC) or to ascertain or inquire as
to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document, provided that at all times the LC
Issuer shall be acting in good faith. None of the LC Issuers, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any LC Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution,

33

--------------------------------------------------------------------------------

effectiveness, validity or enforceability of any document or instrument related
to any Facility LC. Notwithstanding any other provision of this Section 2.18,
each LC Issuer shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC. None of the LC Issuers, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any LC Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vii) of Section 2.18(g);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against any LC Issuer, and such
LC Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
nonappealable judgment to have resulted from such LC Issuer’s willful misconduct
or gross negligence or the LC Issuer’s failure to pay under any Facility LC
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Facility
LC.
(i)    The Borrower agrees that it will, upon the request of the Administrative
Agent or the Required Lenders (i) when a Default exists and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to any LC Issuer or the Lenders in respect of any Facility LC or (ii)
if, as of the Facility Termination Date, any LC Obligation for any reason
remains outstanding, maintain a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (the “Facility LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article 13, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and in which such Borrower shall have no interest other than as set
forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuers, a security interest in all of the Borrower’s right, title
and interest in and to all funds which may from time to time be on deposit in
the Facility LC Collateral Account to secure the prompt and complete payment and
performance of the LC Obligations. Amounts in the Facility LC Collateral Account
shall not bear interest.
(j)    In its capacity as a Lender, each LC Issuer shall have the same rights
and obligations as any other Lender.
2.19    Replacement of Lender. If any Lender requests compensation under
Sections 3.1 or 3.2, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to designate a different Lending Installation in
accordance with Section 3.6, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender or in connection with any proposed amendment,
modification, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 8.2(i) or (ii), the consent of the Required Lenders
shall have been obtained but the consent of one or more of such other Lenders
whose consent is required shall not have been obtained, in each case, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.3), all of its

34

--------------------------------------------------------------------------------

interests, rights (other than its existing rights to payments pursuant to
Sections 3.1 or 3.2 or Section 3.5) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    no Unmatured Default or Default shall have occurred or be continuing;
(ii)    the Administrative Agent shall have received the assignment fee (if any)
specified in Section 12.3;
(iii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.3) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iv)    in the case of any such assignment resulting from a claim for
compensation under Sections 3.1 or 3.2 or payments required to be made pursuant
to Section 3.5, such assignment will result in a reduction in such compensation
or payments thereafter;
(v)    such assignment does not conflict with applicable law; and
(vi)    in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.20    Increase in Commitments.
(a)    The Borrower shall have the right at any time and from time to time after
the Closing Date and prior to the date that is thirty (30) days prior to the
Facility Termination Date to increase the Aggregate Commitment (each such
proposed increase being a “Commitment Increase”), either by having a Lender
increase its Commitment then in effect (each an “Increasing Lender”) or by
adding as a Lender with a new Commitment hereunder a Person which is not then a
Lender (each an “Assuming Lender”), in each case with the approval of the
Administrative Agent (such approval not to be unreasonably withheld), which
notice shall specify the name of each Increasing Lender and/or Assuming Lender,
as applicable, the amount of the Commitment Increase and the portion thereof
being assumed by each such Increasing Lender or Assuming Lender, and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three (3) Business Days after delivery of such
notice; provided that no Lender shall have any obligation hereunder to become an
Increasing Lender and any election to do so shall be in the sole discretion of
each Lender; provided further that: (i) any such request for a Commitment
Increase shall be in a

35

--------------------------------------------------------------------------------

minimum amount of $25,000,000 or a higher integral multiple of $1,000,000; (ii)
immediately after giving effect to any Commitment Increase, the Aggregate
Commitment shall not exceed $450,000,000 and the aggregate amount of all
Commitment Increases shall not exceed $150,000,000; (iii) the sum of the
increases in Commitments of the Increasing Lenders and the new Commitments of
the Assuming Lenders shall not exceed the requested Commitment Increase; (iv) no
Default or Unmatured Default shall have occurred and be continuing on the
applicable Commitment Increase Date or shall result from any Commitment
Increase; and (v) the representations and warranties contained in Article 5
(other than in Section 5.5) shall be true on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation and
warranty is expressly stated to have been made as of a specified date, as of
such specific date).
(b)    Each Commitment Increase (and the increase of the Commitment of each
Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the Commitment
Increase Date; provided that: (i) the Administrative Agent shall have received
on or prior to 10:00 a.m. on such Commitment Increase Date a certificate of an
Authorized Officer stating that each of the applicable conditions to such
Commitment Increase set forth in Section 2.20(a) has been satisfied and
attaching the resolutions adopted by the Borrower approving or consenting to
such Commitment Increase; (ii) with respect to each Assuming Lender, the
Administrative Agent shall have received, on or prior to 10:00 a.m. on such
Commitment Increase Date, a Joinder Agreement among the Assuming Lender, the
Borrower and the Administrative Agent; and (iii) each Increasing Lender shall
have delivered to the Administrative Agent, on or prior to 10:00 a.m. on such
Commitment Increase Date, confirmation in writing satisfactory to the
Administrative Agent as to its increased Commitment, with a copy of such
confirmation to the Borrower.
(c)    On each Commitment Increase Date upon such time as the applicable
conditions set forth in Sections 2.20(a) and 2.20(b) have been satisfied, the
Borrower shall (i) prepay the then outstanding Advances (if any) in full prior
to giving effect to such Commitment Increase, (ii) if the Borrower shall so
request, request new Advances from the Lenders (including any Assuming Lender)
in an aggregate amount at least equal to such prepayment, so that, after giving
effect thereto, the Advances are held ratably by the Lenders in accordance with
their respective Commitments (after giving effect to such Commitment Increase)
and (iii) pay to the Lenders any funding indemnification amounts required by
Section 3.3.
2.21    Extension of Facility Termination Date.
(a)    So long as no Unmatured Default or Default has occurred and is continuing
and subject to the conditions set forth in Section 2.21(c), the Borrower may,
not more than two (2) times during the term of this Agreement, no earlier than
sixty (60) days and no later than thirty (30) days prior to each anniversary of
the Closing Date (such anniversary, an “Extension Date”) request through written
notice to the Administrative Agent (the “Extension Notice”), that the Lenders
extend the then existing Facility Termination Date for an additional one-year
period. Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent no later than the applicable Extension Date (except in the
year in which the then existing Facility Termination Date shall occur, in which
case such written notice shall be delivered by the Lenders no later than fifteen
(15) days prior to the then existing Facility Termination Date) (such date, the

36

--------------------------------------------------------------------------------

“Consent Date”), advise the Administrative Agent in writing of its desire to
extend (any such Lender, a “Consenting Lender”) or not to so extend (any such
Lender, a “Non-Consenting Lender”) such date. Any Lender that does not advise
the Administrative Agent by the Consent Date shall be deemed to be a
Non-Consenting Lender. No Lender shall be under any obligation or commitment to
extend the then existing Facility Termination Date. The election of any Lender
to agree to such extension shall not obligate any other Lender to agree to such
extension.
(b)    On the Consent Date, if Lenders holding Commitments that aggregate more
than 50% of the Aggregate Commitments shall have agreed to such extension, then
the then existing Facility Termination Date applicable to the Consenting Lenders
shall be extended to the date that is one (1) year after the then existing
Facility Termination Date. All Advances of each Non-Consenting Lender shall be
subject to the then existing Facility Termination Date, without giving effect to
such extension (such date, the “Prior Termination Date”). In the event of an
extension of the then existing Facility Termination Date pursuant to this
Section 2.21, the Borrower shall have the right, at its own expense, to solicit
commitments from existing Lenders and/or other banks or financial institutions
reasonably acceptable to the Administrative Agent and the LC Issuer (each, an
“Eligible Replacement Lender”) to replace the Commitment of any Non-Consenting
Lenders for the remaining duration of this Agreement. Any Eligible Replacement
Lender (if not already a Lender hereunder) shall become a party to this
Agreement as a Lender by delivering an executed Joinder Agreement to the
Administrative Agent and the Borrower. The Commitment of each Non-Consenting
Lender shall terminate on the Prior Termination Date, all Advances and other
amounts payable hereunder to such Non-Consenting Lenders shall be subject to the
Prior Termination Date and, to the extent such Non-Consenting Lender’s
Commitment is not replaced as provided above, the Commitments hereunder shall be
reduced by the amount of the Commitment of each such Non-Consenting Lender so
terminated on the Prior Termination Date. Notwithstanding anything to the
contrary in this Section 2.21, the Facility Termination Date shall not be
extended unless the aggregate Commitments of the Consenting Lenders and any
Eligible Replacement Lenders joining this Agreement pursuant to this Section
2.21(b) are greater than or equal to the Aggregate Outstanding Credit Exposure
as of each Prior Termination Date.
(c)    An extension of the Facility Termination Date pursuant to this Section
2.21 shall only become effective upon the receipt by the Administrative Agent of
a certificate (the statements contained in which shall be true) of a duly
authorized officer of the Borrower stating that both before and after giving
effect to such extension of the Facility Termination Date (i) no Default has
occurred and is continuing and (ii) all representations and warranties contained
in Article 5 are true and correct in all material respects on and as of the date
such extension is made, except for such representations or warranties which by
their terms are made as of a specified date, which shall be true and correct as
of such specified date.
(d)    Effective on and after the Prior Termination Date, (i) each of the
Non-Consenting Lenders shall be automatically released from their respective LC
Obligations and (ii) the LC Obligations of each Lender (other than the
Non-Consenting Lenders) shall be automatically adjusted to equal such Lender’s
Pro Rata Share of such LC Obligations.

37

--------------------------------------------------------------------------------

2.22    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.1 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any LC Issuer or Swingline Lender hereunder; third, to Cash Collateralize the LC
Issuers’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.22(c); fourth, as the Borrower may request (so long as no Default
or Unmatured Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.22(c); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the LC
Issuers or Swingline Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Unmatured Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting

38

--------------------------------------------------------------------------------

Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    (A)    Each Defaulting Lender shall be entitled to receive a Facility
Fee for any period during which that Lender is a Defaulting Lender only to
extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Loans funded by it, and (2) its Pro Rata Share of the stated amount of
Facility LCs for which it has provided Cash Collateral pursuant to Section
2.22(c).
(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the stated amount of Facility LCs for which
it has provided Cash Collateral pursuant to Section 2.22(c).
(C)    With respect to any Facility Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such LC Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee. Notwithstanding the
foregoing, so long as no Unmatured Default or Default exists, notwithstanding
the Pricing Level otherwise applicable to the Advances, Facility LCs and
Facility Fee, the Borrower shall be required to pay an LC Fee on any portion of
any Facility LC that the Borrower has Cash Collateralized at a rate equal to the
Applicable Margin for LIBOR Loans corresponding to Pricing Level I.
(iv)    All or any part of such Defaulting Lender’s participation in LC
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy

39

--------------------------------------------------------------------------------

available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the LC Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.22(c).
(vi)    If the Borrower, the Administrative Agent, the Swingline Lender and each
LC Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause each Lender to hold
its Pro Rata Share of the Loans and funded and unfunded participations in
Facility LCs and Swingline Loans (without giving effect to Section 2.22(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(b)    So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan and (ii) no LC Issuer shall be required to issue, extend, renew
or increase any Facility LC unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
(c)    At any time that there shall exist a Defaulting Lender, within two (2)
Business Day following the written request of the Administrative Agent or any LC
Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the LC Issuers, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of LC Obligations, to be applied pursuant to
clause (b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuers as herein provided (other than liens
permitted pursuant to Section 6.11), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

40

--------------------------------------------------------------------------------

(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.22 in respect of Facility LCs
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(iii)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any LC Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.22 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and each LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.
2.23    Changed Circumstances.
(a)    In connection with any request for a Eurodollar Rate Advance (or a
Floating Rate Advance as to which the interest rate is determined with reference
to the Eurodollar Base Rate) or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Advance, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the Eurodollar Base Rate for such Interest Period with respect to a
proposed Eurodollar Rate Advance (or a Floating Rate Advance as to which the
interest rate is determined with reference to the Eurodollar Base Rate) or (iii)
the Required Lenders shall determine (which determination shall be conclusive
and binding absent manifest error) that the Eurodollar Base Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Advances during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist (which notice the Administrative Agent shall promptly deliver to the
Borrower), the obligation of the Lenders to make a Eurodollar Rate Advance (or a
Floating Rate Advance as to which the interest rate is determined with reference
to the Eurodollar Base Rate) and the right of the Borrower to convert any Loan
to or continue any Loan as a Eurodollar Rate Advance (or a Floating Rate Advance
as to which the interest rate is determined with reference to the Eurodollar
Base Rate) shall be suspended, and (x) in the case of Eurodollar Rate Advances,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such Eurodollar Rate Advance together
with accrued interest thereon (subject to Section 3.3), on the last day of the
then current Interest Period applicable to such Eurodollar Rate Advance; or (B)
convert the then outstanding principal amount of each such Eurodollar Rate
Advance to a Floating Rate (as to which the interest rate is not determined by
reference to the

41

--------------------------------------------------------------------------------

Eurodollar Base Rate) as of the last day of such Interest Period; or (y) in the
case of Floating Rate Advances as to which the interest rate is determined by
reference to the Eurodollar Base Rate, the Borrower shall convert the then
outstanding principal amount of each such Advance to a Floating Rate Advance as
to which the interest rate is not determined by reference to the Eurodollar Base
Rate as of the last day of such Interest Period.
(b)    If, after the date hereof, the introduction of, or any change in, any
applicable law or any change in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Installations) with any request or directive (whether or not having the force of
law) of any such Governmental Authority shall make it unlawful or impossible for
any of the Lenders (or any of their respective Lending Installations) to honor
its obligations hereunder to make or maintain any Eurodollar Rate Advances (or
any Floating Rate Advance as to which the interest rate is determined by
reference to the Eurodollar Base Rate), such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist (which notice the Administrative Agent shall promptly deliver to the
Borrower after receiving notice thereof from such affected Lender), (i) the
obligations of such Lenders to make Eurodollar Rate Advances (or Floating Rate
Advances as to which the interest rate is determined by reference to the
Eurodollar Base Rate), and the right of the Borrower to convert any Advance to a
Eurodollar Rate Advance or continue any Advance as an Eurodollar Rate Advance
with respect to such Lenders (or a Floating Rate Advance as to which the
interest rate is determined by reference to the Eurodollar Base Rate) shall be
suspended and thereafter the Borrower may, with respect to such Lenders, select
only Floating Rate Advances (as to which the interest rate is not determined by
reference to the Eurodollar Base Rate, (ii) all Floating Rate Advances made by
such Lenders shall cease to be determined by reference to the Eurodollar Base
Rate and (iii) if any of the Lenders may not lawfully continue to maintain a
Eurodollar Rate Advances to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a
Floating Rate Advance (as to which the interest rate is not determined by
reference to the Eurodollar Base Rate) for the remainder of such Interest
Period.
ARTICLE 3
YIELD PROTECTION; TAXES
3.1    Increased Costs. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, assessment, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar Rate)
or any LC Issuer;
(b)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

42

--------------------------------------------------------------------------------

(c)    impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility LC or participation therein, or reduce
any amount receivable by any Lender or any LC Issuer in connection with this
Agreement or Loans made by such Lender or any Facility LC or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Facility LC (or of maintaining its
obligation to participate in or to issue any Facility LC), or to reduce the
return or the amount of any sum received or receivable by such Lender, LC Issuer
or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, LC Issuer or other Recipient, the
Borrower shall pay to such Lender, LC Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
3.2    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any Lending Installation of
such Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Facility LCs or Swingline Loans held by, such Lender, or the
Facility LCs issued by any LC Issuer, to a level below that which such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or LC
Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then within fifteen (15) days of
demand by such Lender or LC Issuer the Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer or such Lender’s or LC Issuer’s holding company for any
such reduction suffered.
3.3    Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain Eurodollar
Advances) that such Lender may incur or sustain (i) if for any reason (other
than a default by such Lender) an Advance or continuation of, or conversion
into, a Eurodollar Advance does not occur on a date specified therefor in a
Borrowing Notice or Conversion/Continuation Notice, (ii) if any repayment,
prepayment or conversion of any Eurodollar Advance occurs on a date other than
the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.19 or any acceleration
of the maturity of the Loans pursuant to Section 8.1), (iii) if any prepayment
of any Eurodollar Advance is not made on any date specified in a notice of
prepayment given by the Borrower or (iv) as a consequence of any other failure
by the Borrower to make any payments with respect to any Eurodollar Advance when
due hereunder. Calculation of all amounts payable to a Lender under this Section
3.3 shall be made as though such Lender had actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar

43

--------------------------------------------------------------------------------

Rate in an amount equal to the amount of such Eurodollar Advance, having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund its Eurodollar Advances in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 3.3. A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 3.3
by any Lender as to any additional amounts payable pursuant to this Section 3.3
shall be submitted by such Lender to the Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 3.3 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.
3.4    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or LC
Issuer pursuant to this Section 3.4 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
LC Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.5    Taxes.
(a)    For purposes of this Section 3.5, the term “Lender” includes any LC
Issuer.
(b)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.5) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified

44

--------------------------------------------------------------------------------

Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.2 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.5, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    (i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in this Section 3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

45

--------------------------------------------------------------------------------

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

46

--------------------------------------------------------------------------------

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.5(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
3.5(h), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 3.5(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional

47

--------------------------------------------------------------------------------

amounts giving rise to such refund had never been paid. This clause (h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.6    Designation of a Different Lending Installation. If any Lender requests
compensation under Sections 3.1 or 3.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Lending Installation for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.1, 3.2, or 3.5, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
ARTICLE 4
CONDITIONS PRECEDENT
4.1    Initial Credit Extension. The obligation of each Lender to make Loans in
connection with the initial Credit Extension hereunder, and the obligation of
the LC Issuers to issue Facility LCs hereunder on the Closing Date, is subject
to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received each of the following, each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)    Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.
(ii)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents.
(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower.

48

--------------------------------------------------------------------------------

(iv)    A certificate, signed by an Authorized Officer, stating that on the
Closing Date (A) no Default or Unmatured Default has occurred and is continuing
and (B) the representations and warranties of the Borrower contained in Article
5 shall be true and correct on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.
(v)    A written opinion of the Borrower’s counsel, addressed to the
Administrative Agent, the Lenders, and the LC Issuers, dated as of the Closing
Date, in substantially the form of Exhibit A.
(vi)    Any Notes requested by a Lender pursuant to Section 2.12 payable to the
order of each such requesting Lender.
(vii)    Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.
(viii)    Such other documents as any Lender or its counsel may have reasonably
requested.
(b)    The Borrower shall have paid (i) to any lender party to the Existing
Credit Agreement but not a Lender under this Agreement, all obligations owing to
such lender under the Existing Credit Agreement, (ii) to the Joint Lead
Arrangers, the fees required under the Fee Letters to be paid to them on the
Closing Date, in the amounts due and payable on the Closing Date as required by
the terms thereof, (iii) to the Administrative Agent, the initial payment of the
annual administrative fee described in the Administrative Fee Letter, and
(iv) all other fees and reasonable expenses of the Joint Lead Arrangers, the
Administrative Agent and the Lenders required hereunder or under any other Loan
Document to be paid on or prior to the Closing Date (including reasonable fees
and expenses of counsel) in connection with this Agreement and the other Loan
Documents.
(c)    Since December 31, 2010, both immediately before and after giving effect
to the consummation of this Agreement, there shall not have occurred a (i)
Material Adverse Effect or (ii) an event, condition or state of facts that could
reasonably be expected to have a Material Adverse Effect.
(d)    The Administrative Agent shall have received from the Parent and the
Borrower all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved

49

--------------------------------------------------------------------------------

by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.2    Each Credit Extension. The obligation of each Lender to make any Credit
Extension hereunder, including the initial Credit Extension (but excluding
Revolving Loans made for the purpose of repaying Refunded Swingline Loans
pursuant to Section 2.7(c) or for the purpose of paying unpaid reimbursement
obligations of the Borrower pursuant to Section 2.18(e)), is subject to the
satisfaction of the following conditions precedent on the applicable Credit
Extension Date:
(i)    No Default or Unmatured Default exists.
(ii)    The representations and warranties contained in Article 5 (other than,
after the Closing Date, in Section 5.5) are true and correct as of such Credit
Extension Date except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.
(iii)    All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Lenders and their counsel.
Each Borrowing Notice, Swingline Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making a Credit Extension.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.1    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.2    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

50

--------------------------------------------------------------------------------

5.3    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate,
except to the extent that such violation, alone or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or (ii) the Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, bylaws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
5.4    Financial Statements. The December 31, 2010 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with the Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
5.5    Material Adverse Change. Since December 31, 2010, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
5.6    Taxes. The Borrower and its Subsidiaries have filed all material U.S.
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles. No tax liens have
been filed and no claims are being asserted with respect to any such taxes
claimed to be due and payable that would, if adversely determined, have a
Material Adverse Effect. The charges, accruals and reserves for taxes on the
books of the Borrower and its Subsidiaries (to the extent in excess of
$5,000,000) are adequate under Agreement Accounting Principles. Notwithstanding
any provision in this Agreement to the contrary, the only representations and
warranties made by the Borrower with respect to matters relating to taxes shall
be the representations and warranties set forth in this Section 5.6, and this
Agreement shall not be interpreted in any manner that is contrary hereto.

51

--------------------------------------------------------------------------------

5.7    Litigation and Contingent Obligations. Except as set forth in the most
recent consolidated financial statements provided to the Administrative Agent
pursuant to Section 5.4 or Section 6.1, respectively, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding, which, if decided adversely, would not reasonably be
expected to have a Material Adverse Effect, the Borrower has no material
contingent liabilities or obligations not provided for or disclosed in the most
recent consolidated financial statements provided to the Administrative Agent
pursuant to Section 5.4 or Section 6.1, respectively.
5.8    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and nonassessable.
5.9    ERISA. Neither the Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of $25,000,000 in the aggregate. Each Plan
complies in all material respects with all applicable requirements of law and
regulations. No Reportable Event has occurred with respect to any Plan. Neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan. Neither the Borrower nor any member of the Controlled Group
has (i) failed to meet the minimum funding standard of Section 412(a) of the
Code or Section 302(a) of ERISA with respect to any Plan, or (ii) sought or been
granted a funding waiver under Section 412(c) of the Code or Section 302(c) of
ERISA with respect to any Plan.
5.10    Labor Relations. As of the Closing Date, there is (i) no unfair labor
practice complaint before the National Labor Relations Board, or grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement, pending or, to the knowledge of the Borrower, threatened, against it,
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the knowledge of the Borrower, threatened, against it, and (iii)
to the knowledge of the Borrower, no petition for certification or union
election or union organizing activities taking place with respect to it. As of
the Closing Date, there are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Borrower.
5.11    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent, the Joint
Lead Arrangers or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading. As of the Closing Date, there is no fact known
to the Borrower that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of t

52

--------------------------------------------------------------------------------

he Borrower and its Subsidiaries furnished to the Administrative Agent and/or
the Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent and/or the Lenders.
5.12    Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
5.13    Material Agreements. Except as provided by applicable law or as set
forth in Schedule 5.13, neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction (a) which either prohibits or restricts the ability of any
Subsidiary of Borrower to declare or pay dividends to the Borrower, or (b) which
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Material Indebtedness, which default could reasonably be expected
to have a Material Adverse Effect.
5.14    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
5.15    Ownership of Properties. Except as set forth on Schedule 5.15, as of the
Closing Date, the Borrower and its Subsidiaries will have good title, free of
all Liens other than those permitted by Section 6.11, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries.
5.16    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
5.17    Environmental Matters. In the ordinary course of its business, the
Borrower considers the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which it identifies and
evaluates potential risks and liabilities accruing to the Borrower due to
Environmental Laws. On the basis of this consideration, the Borrower has
concluded that the potential risks and liabilities accruing to the Borrower due
to Environmental Laws could not reasonably be expected to have a Material
Adverse Effect, other than the matters described in reports filed by the
Borrower with the U.S. Securities and Exchange Commission pursuant to the
Exchange Act. Other than as described in reports filed by the Borrower with the

53

--------------------------------------------------------------------------------

U.S. Securities and Exchange Commission pursuant to the Exchange Act, neither
the Borrower nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
noncompliance or remedial action could reasonably be expected to have a Material
Adverse Effect.
5.18    Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.
5.19    OFAC; PATRIOT Act.
(a)    Neither the Borrower nor any of its Subsidiaries is a Sanctioned Person
or does business in a Sanctioned Country or with a Sanctioned Person in
violation of the economic sanctions of the United States administered by OFAC.
(b)    Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the PATRIOT Act. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
ARTICLE 6
COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Facility LC
shall remain outstanding:
6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with the Agreement Accounting Principles, and furnish to the Administrative
Agent in sufficient copies for each of the Lenders:
(i)    Within one hundred twenty (120) days after the close of each of its
fiscal years (or, if earlier, within thirty (30) days after the Borrower is
required to file its Annual Report on Form 10-K with the Securities and Exchange
Commission for such fiscal year), an unqualified (except for qualifications
relating to changes in Agreement Accounting Principles or practices reflecting
changes in Agreement Accounting Principles and required or approved by the
Borrower’s independent certified public accountants) audit report certified by
independent certified public accountants reasonably acceptable to the Lenders,
prepared in accordance with the Agreement Accounting Principles on a
consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself and its Subsidiaries, including
balance sheets

54

--------------------------------------------------------------------------------

as of the end of such period, related profit and loss and reconciliation of
surplus statements, and a statement of cash flows. Delivery by the Borrower to
the Administrative Agent of copies of the Parent’s Annual Report on Form 10-K
filed with the Securities and Exchange Commission for any year shall satisfy the
Borrower’s obligation under this clause (i) with respect to such year.
(ii)    Within sixty (60) days after the close of the first three (3) quarterly
period of each of its fiscal years (or, if earlier, within fifteen (15) days
after the Borrower is required to file its Quarterly Report on Form 10-Q for
with the Securities and Exchange Commission for such period), consolidated and
consolidating unaudited balance sheets as at the close of each the first three
(3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries and consolidated and consolidating profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by an Authorized Officer. Delivery by the Borrower to the
Administrative Agent of copies of the Borrower’s Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission for any quarter shall satisfy
the Borrower’s obligation under this clause (ii) with respect to such quarter.
(iii)    Together with the financial statements required under Sections 6.1(i)
and (ii), (A) a compliance certificate in substantially the form of Exhibit B
signed by an Authorized Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof and (B) a calculation of the Indebtedness secured by Liens
permitted under Section 6.11(xiii) in such form as is reasonably satisfactory to
the Administrative Agent.
(iv)    As soon as practicable and in any event within ten (10) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by an Authorized Officer, describing said Reportable Event
and the action which the Borrower proposes to take with respect thereto.
(v)    As soon as practicable and in any event within ten (10) days after
receipt by the Borrower, a copy of (a) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.
(vi)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements and reports so furnished.
(vii)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.

55

--------------------------------------------------------------------------------

(viii)    Such other information (including nonfinancial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
6.2    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes and
commercial paper back-up.
6.3    Notice of Default, etc. The Borrower will, and will cause each Subsidiary
to, give prompt notice in writing to the Lenders of the occurrence of (i) any
Default or Unmatured Default and (ii) the commencement of or any ruling in any
litigation, or any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect.
6.4    Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.5    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct U.S. federal and applicable foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles.
6.6    Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.
6.7    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including all Environmental Laws.
6.8    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
6.9    Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, by their respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each

56

--------------------------------------------------------------------------------

Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Administrative Agent or any Lender
may designate.
6.10    Merger and Sale of Assets. Without the prior written consent of the
Required Lenders (such consent not to be unreasonably withheld), the Borrower
will not, nor will it permit any Material Subsidiary to, merge or consolidate
with or into any other Person, or sell or otherwise dispose of all or
substantially all of its Property to another Person except that (i) a Material
Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary, (ii) a
Material Subsidiary may dispose of all or substantially all of its Property to
the Borrower or a Wholly-Owned Subsidiary, or (iii) the Borrower or any
Subsidiary may sell, transfer, contribute, convey or dispose of accounts,
general intangibles and/or chattel paper (each as defined in Article 9 of the
Uniform Commercial Code) and associated collateral, lockbox and other collection
accounts, records and/or proceeds in connection with a Permitted Receivables
Securitization.
6.11    Liens. The Borrower will not, nor will it permit any Material Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any Material Subsidiary, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;
(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(iv)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
(v)    Liens existing on the date hereof and described in Schedule 5.15;
(vi)    Liens on Property of the Borrower or any of its Material Subsidiaries
created solely for the purpose of securing Indebtedness incurred to fund the
purchase price of Property, provided that no such Lien shall extend to or cover
any other Property of the Borrower or its Material Subsidiaries other than the
Property so acquired (and the proceeds therefrom) and the original principal
amount of the Indebtedness so secured by

57

--------------------------------------------------------------------------------

any such Lien shall not exceed the original purchase price and costs related to
the purchase, transportation, and installation of the Property so acquired;
(vii)    The Lien created by the First Mortgage and any Lien described in any
deeds or other instruments under which property has been conveyed to the
Borrower and to which the Lien of the First Mortgage is expressly made subject;
(viii)    Any Lien existing on any property or asset prior to the Acquisition
thereof by the Borrower or any Material Subsidiary provided that the Acquisition
is permitted under Section 6.13 and such Lien is not created in contemplation of
or in connection with such Acquisition;
(ix)    Liens arising under a Permitted Receivables Securitization;
(x)    Liens arising by operation of law with respect to any deposit, securities
and commodity account; provided that (a) the right of the Borrower or the
applicable Material Subsidiary to withdraw assets from such account shall not be
restricted other than by customary rules of general application (such as
restrictions on withdrawals during the time required for a check to clear); and
(b) such account is not intended by the Borrower or any Material Subsidiary to
provide collateral to the applicable depository institution, securities
intermediary or commodities intermediary;
(xi)    Liens in favor of the Administrative Agent hereunder;
(xii)    Any Lien arising out of the refinancing, extension, or renewal of any
Indebtedness secured by any Lien permitted by clause (v) of this Section 6.11;
provided that such Indebtedness is not increased and is not secured by any
additional assets; and
(xiii)    (A) Liens incurred by the Borrower or the Parent in connection with
Rate Management Transactions entered into by either the Borrower or the Parent
in the ordinary course of business and not for speculation and in accordance
with its established risk management policies, and (B) other Liens incurred by
the Borrower or the Parent in the ordinary course of business, provided that the
aggregate principal amount of the Indebtedness secured by the Liens permitted
under this clause (xiii) shall not exceed $50,000,000 at any one time
outstanding. The “principal amount” of the Indebtedness of the Borrower or the
Parent in respect of any Rate Management Obligation at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or the Parent would be required to pay if such Rate Management
Obligation were terminated at such time of determination.
6.12    Leverage Ratio. The Borrower will not permit the ratio, as of the last
day of any of its fiscal quarters, of (i) Consolidated Indebtedness to (ii)
Consolidated Total Capitalization to be greater than 0.65 to 1.0.
6.13    Investments and Acquisitions. Without the prior written consent of the
Required Lenders (such consent not to be unreasonably withheld), the Borrower
will not, nor will it permit any Subsidiary to, make or suffer to exist any
Investments (including loans and advances to, and other Investments in,
Subsidiaries, or commitments therefor, or to create any Subsidiary or to

58

--------------------------------------------------------------------------------

become or remain a partner in any partnership or joint venture), or to make any
Acquisition of any Person, except:
(i)    Cash Equivalent Investments and Investments permitted by the investment
policies approved from time to time by the board of directors of the Borrower or
the relevant Subsidiary, as applicable;
(ii)    Investments in, and loans and advances to, Subsidiaries existing as of
the date hereof and other Investments existing as of the date hereof;
(iii)    Investments by Subsidiaries in securities of the Borrower and
Investments by the Borrower and its Subsidiaries in any business trust
controlled, directly or indirectly, by the Borrower to the extent such business
trust purchases securities of the Borrower;
(iv)    In addition to Investments otherwise permitted hereunder, Investments
and Acquisitions related to the energy business of the Borrower and its
Subsidiaries made after the date hereof in an aggregate amount not exceeding
$750,000,000 at any one time outstanding; and
(v)    Investments by the Borrower or a Subsidiary in connection with a
Permitted Receivables Securitization.
6.14    Subsidiary Dividend Restrictions. The Borrower will not, nor will it
permit any Material Subsidiary to, become a party to any agreement prohibiting
or restricting the ability of such Material Subsidiary to declare or pay
dividends to the Borrower, except as disclosed in Schedule 5.13, other than
prohibitions or restrictions in connection with a Permitted Receivables
Securitization.
6.15    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate that is not
a Subsidiary except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
6.16    OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each of
its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or,
to the best of the Borrower’s knowledge, with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC, and
(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

59

--------------------------------------------------------------------------------

ARTICLE 7
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
(a)    Any representation or warranty made (or deemed made pursuant to
Section 4.2) by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent under or in connection with this Agreement,
any Credit Extension, or any report, certificate, financial statement or other
information delivered in connection with this Agreement or any other Loan
Document shall be incorrect or misleading in any material respect when so made,
deemed made or delivered.
(b)    Nonpayment of principal of any Loan when due; or nonpayment of any
Reimbursement Obligation within one (1) Business Day after the same becomes due;
or nonpayment of interest on any Loan, any fee payable by the Borrower hereunder
or any other obligation under any of the Loan Documents within five (5) days
after the same becomes due.
(c)    The breach by the Borrower of any of the terms or provisions of Section
6.2, 6.3(i) (and (i) in the case of failure to deliver notice of a Default
arising under Section 7(d), five (5) days shall have elapsed after an Authorized
Officer obtained knowledge of such Default and (ii) in the case of failure to
deliver notice of a Default arising under Section 7(e), twenty (20) days shall
have elapsed after an Authorized Officer obtained knowledge of such Default),
6.10, 6.11, 6.12 or 6.13.
(d)    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article 7) of any of the terms or
provisions of Section 6.9 or 6.14 which is not remedied within five (5) days
after written notice from the Administrative Agent or any Lender.
(e)    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article 7) of any of the terms or
provisions of this Agreement which is not remedied within twenty (20) days after
written notice from the Administrative Agent or any Lender; or any default by
the Borrower shall occur with respect to any payment obligations under any Rate
Management Agreement that is not remedied by the later of (i) the expiration of
any cure period provided in such Rate Management Agreement and (ii) three (3)
Business Days after the same shall become due and payable.
(f)    Failure of the Borrower or any of its Subsidiaries to pay when due (after
the expiration of any applicable cure period) any Material Indebtedness; or the
default by the Borrower or any of its Subsidiaries in the performance of any
other term, provision or condition contained in any agreement under which any
such Material Indebtedness was created or is governed, or any other event shall
occur or condition exist, the effect of which default or event is to cause, or
to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Borrower or any of its Subsidiaries shall, after
the occurrence of a default thereunder, be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment or mandatory prepayment) prior to the stated maturity thereof; or

60

--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
(g)    The Borrower or any of its Material Subsidiaries shall (i) have an order
for relief entered with respect to it under any Debtor Relief Law, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Debtor Relief Law or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7(g) or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7(h).
(h)    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Material Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7(g)
shall be instituted against the Borrower or any of its Material Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
(i)    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each, a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion and such event would reasonably be expected to
constitute a Material Adverse Effect; provided that the term “Condemnation”
shall not include any voluntary transfer by the Borrower or any of its
Subsidiaries of its electronic transmission line facilities, or any interest
therein, to a regional independent grid operator.
(j)    The Borrower or any of its Subsidiaries shall fail within thirty (30)
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
(k)    Any Reportable Event shall occur in connection with any Plan, or the
Borrower or any other member of the Controlled Group shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred withdrawal liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower or any other
member of the Controlled Group as withdrawal liability (determined as of the
date of such notification), exceeds $25,000,000; the Borrower or any member of
the Controlled Group has failed to meet the minimum funding standard of Section
412(a) of the Code or Section 302(a) of ERISA with respect to any Plan, or
sought or been

61

--------------------------------------------------------------------------------

granted a funding waiver under Section 412(c) of the Code or Section 302(c) of
ERISA with respect to any Plan; or the Borrower or any member of the Controlled
Group has provided to affected parties a notice of intent to terminate a Plan
under Section 4041 of ERISA or has received notice from the PBGC that the PBGC
has instituted or intends to institute proceedings under Section 4042 of ERISA
to terminate or appoint a trustee to administer any Plan, and the Unfunded
Liabilities with respect to such Plan exceed $75,000,000.
(l)    The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.
(m)    Any Change in Control shall occur.
(n)    The Parent shall cease to own, free and clear of all Liens, 100% of the
outstanding shares of voting stock of the Borrower.
(o)    Any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect (provided that the cessation of the effect of such provision
could have a material impact on the practical benefits realized by the Lenders
and each LC Issuer hereunder); or the Borrower contests in any manner the
validity or enforceability of any provision of any Loan Document (provided that
the invalidity or unenforceability of such provision could have a material
impact on the practical benefits realized by the Lenders and each LC Issuer
hereunder); or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document.
ARTICLE 8
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration; Facility LC Collateral Account.
(a)    If any Default described in Sections 7(g) or 7(h) occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, any LC Issuer or
any Lender, and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders to make Loans hereunder

62

--------------------------------------------------------------------------------

and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and (b)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
(b)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or any LC Issuer under the
Loan Documents.
(d)    At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time as ordered by a
court of competent jurisdiction.
(e)    If, within fourteen (14) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Sections 7(g) or
7(h) with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.
8.2    Amendments. Neither this Agreement or any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (or by the Administrative Agent at the direction or with the
consent of the Required Lenders); provided, however, that no such agreement
shall:
(i)    unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates),

63

--------------------------------------------------------------------------------

or reduce or forgive any fees hereunder, (ii) extend the scheduled date for the
payment of any principal of or interest on any Loan (including any scheduled
date for the mandatory reduction or termination of any Commitments), extend the
time of payment of any Reimbursement Obligation or any interest thereon, extend
the expiry date of any Facility LC beyond the Facility LC Maturity Date, or
extend the time of payment of any fees hereunder, or (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof;
(ii)    unless agreed to by all of the Lenders, (A) modify the definitions of
the terms “Required Lenders” or “Pro Rata Share”, or (B) change or waive any
provision of Section 11.2, any other provision of this Agreement or any other
Loan Document requiring pro rata treatment of any Lenders, or this Section 8.2;
(iii)    unless agreed to by the applicable LC Issuer, the Swingline Lender or
the Administrative Agent, no such agreement shall (A) amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, (B) amend, modify or
otherwise affect the rights or duties of the Swingline Lender hereunder without
the prior written consent of the Swingline Lender, or (C) amend, modify or
otherwise affect the rights or duties of any LC Issuer hereunder without the
prior written consent of such LC Issuer; and
(iv)    unless agreed to by each party to any Rate Management Agreement affected
thereby in its capacity as such amend any provision regarding priority of
payments in this Agreement or any other Loan Document (other than as may be
otherwise specifically provided in this Agreement or in any other Loan
Document);
and provided further that the Fee Letters may be amended or modified, and any
rights thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the United States
Bankruptcy Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any

64

--------------------------------------------------------------------------------

further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following the posting of such amendment to the Lenders.
8.3    Preservation of Rights. No delay or omission of the Lenders, the
Swingline Lender, the LC Issuers or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent specifically set forth in such writing. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers, the Swingline Lender and
the Lenders until the Obligations have been paid in full.
ARTICLE 9
GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuers, the Swingline Lender nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.
9.3    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers, the
Swingline Lender and the Lenders and supersede all prior agreements and
understandings among the Borrower, the Administrative Agent, the LC Issuers, the
Swingline Lender and the Lenders relating to the subject matter thereof other
than the Fee Letters.
9.4    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and any Person indemnified under Section 9.5 or any other provision of
this Agreement, and their respective successors and assigns, provided that the
parties hereto expressly agree that each Joint Lead Arranger shall enjoy the
benefits of the provisions of Sections 9.5, 9.9 and 10.11 to the

65

--------------------------------------------------------------------------------

extent specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
9.5    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent and each Joint Lead
Arranger for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Administrative Agent and Wells Fargo Securities, which attorneys may be
employees of the Administrative Agent and/or Wells Fargo Securities, but
excluding attorneys’ fees other than those incurred by the Administrative Agent
and/or Wells Fargo Securities) paid or incurred by the Administrative Agent or
such Joint Lead Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, each Joint Lead
Arranger, each LC Issuer, the Swingline Lender and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent, each Joint Lead Arranger, each LC Issuer, the Swingline Lender and the
Lenders, which attorneys may be employees of the Administrative Agent, a Joint
Lead Arranger, an LC Issuer, the Swingline Lender or a Lender) paid or incurred
by the Administrative Agent, any Joint Lead Arranger, any LC Issuer, the
Swingline Lender or any Lender in connection with the collection and enforcement
of the Loan Documents. The Borrower also agrees to pay any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each LC Issuer, each Lender, and each Related Party of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Facility LC or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Facility LC if the documents presented in connection
with such demand do not strictly comply with the terms of such Facility LC),
(iii) any claim under Environmental Laws related in any way to the Borrower, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations

66

--------------------------------------------------------------------------------

hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 9.5(a) or Section 9.5(b) to be paid by it to
the Administrative Agent (or any sub-agent thereof), any LC Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), each LC Issuer or such Related
Party, as the case may be, such Lender’s proportion (based on the percentages as
used in determining the Required Lenders as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such LC Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such LC Issuer in
connection with such capacity. The obligations of the Lenders under this Section
9.5(c) are subject to the provisions of Section 9.4.
(d)    All amounts due under this Section shall be payable by the Borrower upon
demand therefor.
(e)    The obligations of the Borrower under this Section 9.5 shall survive the
termination of this Agreement.
9.6    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.7    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
9.8    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.8, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by applicable bankruptcy, insolvency or
similar law, as determined in good faith by the Administrative Agent, the LC
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
9.9    Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the Swingline Lender, the LC Issuers and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. None of the Administrative Agent, any Joint Lead Arranger, any LC
Issuer, the Swingline Lender or any Lender shall have any fiduciary

67

--------------------------------------------------------------------------------

responsibilities to the Borrower. None of the Administrative Agent, any Joint
Lead Arranger, any LC Issuer, the Swingline Lender or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that no Indemnitee shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. No Indemnitee shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
(i) any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby, and (ii) any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. The provisions of
this Section 9.9 shall survive the termination of this Agreement.
9.10    Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials having jurisdiction over such Lender or any of its Affiliates, (iv) as
required by law, regulation, or legal process, (v) as required in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in Rate Management Transactions or
to legal counsel, accountants and other professional advisors to such
counterparties, (vii) permitted by Section 12.4 and (viii) in connection with
the exercise of rights or remedies hereunder or under any Loan Document or Rate
Management Agreement or any action or proceeding relating to the enforcement of
rights hereunder or thereunder. In the case of any disclosure pursuant to clause
(i), (ii), (vi) or (vii) above, each Person to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential. In the case of any requested disclosure
pursuant to clause (iv) or (v) above, the applicable Lender will give prompt
notice of the request to the Borrower (unless prohibited by the terms of the
applicable law, regulation, subpoena or other legal process or proceeding) so
that the Borrower may endeavor to obtain a protective order or other assurance
of confidential treatment.
9.11    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
9.12    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that Wells Fargo and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates.

68

--------------------------------------------------------------------------------

9.13    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.
9.14    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower, the Administrative Agent, the LC Issuers, the Swingline Lender and the
Lenders as of the Closing Date and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.
ARTICLE 10
THE ADMINISTRATIVE AGENT
10.1    Appointment; Nature of Relationship. Wells Fargo Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders (for purposes of this
Article, references to Lenders shall also mean each LC Issuer and the Swingline
Lender) irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article 10. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of Section 9-105 of the Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
10.2    Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

69

--------------------------------------------------------------------------------

10.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article 4, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. Except as set forth herein and in the Loan
Documents, the Administrative Agent shall have no duty to disclose to the
Lenders information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
10.5    Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6    Employment of Administrative Agents, Counsel, Accountants, and Other
Experts. The Administrative Agent may execute any of its duties as
Administrative Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders (except as to money or securities received by it or its authorized
agents) for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

70

--------------------------------------------------------------------------------

10.7    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Facility LC, that by its
terms must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Facility LC.
10.8    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (x) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (y) any indemnification required pursuant to
Section 3.5(e) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
10.9    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
10.10    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan

71

--------------------------------------------------------------------------------

Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary without any duty to
account therefore to the Lenders. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.
10.11    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger or any other Lender and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
10.12    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty (30) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates, which is a commercial
bank as a successor Administrative Agent hereunder. If the Administrative Agent
has resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and

72

--------------------------------------------------------------------------------

under the Loan Documents. After the effectiveness of the resignation or removal
of an Administrative Agent, the provisions of this Article 10 shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.
10.13    Administrative Agent and Joint Lead Arranger Fees. The Borrower agrees
to pay to the Administrative Agent and each Joint Lead Arranger, for their
accounts, the fees agreed to by the Borrower, the Administrative Agent and/or
such Joint Lead Arrangers pursuant to the Fee Letters.
10.14    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
one or more sub-agents. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates (and such sub-agent’s directors, officers,
agents and employees). Any such sub-agent which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Article 9 and Article 10.
10.15    Other Agents. No Lender identified on the cover page, the signature
pages or otherwise in this Agreement, or in any document related hereto, as
being the “Syndication Agent,” a “Documentation Agent” or a “Book Runner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement in such capacity other than those applicable to all Lenders. Each
Lender acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.
10.16    LC Issuer and Swingline Lender. The provisions of this Article 10
(other than Section 10.10) shall apply to each LC Issuer and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
ARTICLE 11
SETOFF; RATABLE PAYMENTS
11.1    Setoff. If a Default shall have occurred and be continuing, each Lender,
each LC Issuer, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, such LC
Issuer or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
LC Issuer or their respective Affiliates, irrespective of whether

73

--------------------------------------------------------------------------------

or not such Lender, LC Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such LC Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each LC Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such LC Issuer
or their respective Affiliates may have. Each Lender and LC Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Sections 3.1, 3.2, 3.3 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made. If
an amount to be setoff is to be applied to Indebtedness of the Borrower to a
Lender other than Indebtedness comprised of the Outstanding Credit Exposure of
such Lender, such amount shall be applied ratably to such other Indebtedness and
to the Indebtedness comprised of such Outstanding Credit Exposure.
ARTICLE 12
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of the
foregoing sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including (x) any pledge or assignment
by any Lender of all or any portion of its rights

74

--------------------------------------------------------------------------------

under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided that no such pledge or assignment creating
a security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
12.2    Participations.
(a)    Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Outstanding Credit Exposure of
such Lender, any Note held by such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
(b)    Each Lender shall retain the sole right to approve, without the consent
of any Participant, any amendment, modification or waiver of any provision of
the Loan Documents other than any amendment, modification or waiver with respect
to any Credit Extension or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment, extends the Facility
Termination Date (except as otherwise permitted in accordance with Section
2.21), postpones any date fixed for any regularly-scheduled payment of principal
of, or interest or fees on, any such Loan or Commitment, or postpones the expiry
date of any Facility LC beyond the Facility Termination Date, releases any
guarantor of any such Loan or releases all or substantially all of the
collateral, if any, securing any such Loan.
(c)    The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 11.1 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, provided that each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant,

75

--------------------------------------------------------------------------------

by exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender.
(d)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person other than the Borrower
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
12.3    Assignments.
(a)    Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more Purchasers all or any
part of its rights and obligations under the Loan Documents. Such assignment
shall be substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto. The consent of the Borrower, the
Administrative Agent and each LC Issuer shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof; provided that if a Default has occurred and is continuing,
the consent of the Borrower shall not be required. Such consent shall not be
unreasonably withheld or delayed. Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate thereof shall (unless each of
the Borrower and the Administrative Agent otherwise consents) be in an amount
not less than the lesser of (i) $10,000,000 or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
Outstanding Credit Exposure (if the applicable Commitment has been terminated).
(b)    Upon (i) delivery to the Administrative Agent of an assignment, together
with any consents required by Section 12.3(a), and (ii) payment of a $3,500 fee
by the assigning Lender to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent in its sole
discretion), such assignment shall become effective on the effective date
specified in such assignment. The assignment shall contain a representation by
the

76

--------------------------------------------------------------------------------

Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Outstanding Credit Exposure assigned
to such Purchaser. Upon the consummation of any assignment to a Purchaser
pursuant to this Section 12.3(a), the transferor Lender, the Administrative
Agent and the Borrower shall, if the transferor Lender or the Purchaser desires
that its Loans be evidenced by Notes, make appropriate arrangements so that new
Notes or, as appropriate, replacement Notes are issued to such transferor Lender
and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.
(c)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Facility
LCs and Swingline Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its office referred to in Schedule 13.1 a copy
of each assignment agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and
Outstanding Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). In addition, the Administrative Agent shall
maintain on the Register information regarding the designation, revocation of
designation, of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the LC Issuers,
the Swingline Lender and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any LC Issuer, any

77

--------------------------------------------------------------------------------

Lender and the Swingline Lender at any reasonable time and from time to time
upon reasonable prior notice.
12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.10 of this Agreement.
12.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee, which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(g)(ii)(B) and such Transferee shall not be
entitled to any additional payments under Section 3.5, (i) unless, and only to
the extent, that the transferor Lender was entitled to amounts under Section
3.5, or (ii) in the event that payments to the Transferee were not subject to
any withholding at the time of transfer and became subject to withholding as a
result of a Change In Law.
ARTICLE 13
NOTICES
13.1    Notices.
(a)    Except as otherwise permitted by Section 2.13 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of the
Borrower or the Administrative Agent, at its address or facsimile number set
forth on Schedule 13.1, (y) in the case of any Lender, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article 2 shall not be effective until
received. Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of

78

--------------------------------------------------------------------------------

receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
13.2    Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
ARTICLE 14
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
14.1    CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL (EXCEPT
AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN ANY LOAN DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH FACILITY LC SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH FACILITY LC OR APPLICATION THEREFOR OR, IF NO
SUCH LAWS OR RULES ARE DESIGNATED, (I) IF SUCH FACILITY LC IS A STANDBY LETTER
OF CREDIT, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”) AND (II) IF SUCH FACILITY
LC IS A COMMERCIAL LETTER OF CREDIT, THE RULES OF THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE OF SUCH COMMERICAL
LETTER OF CREDIT, AND, AS TO MATTERS NOT GOVERNED BY THE isp OR THE uNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
14.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS FOR
ITSELF AND ITS PROPERTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK,

79

--------------------------------------------------------------------------------

THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.
14.3    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Signatures Follow]



80

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the Swingline Lender, the LC
Issuers and the Administrative Agent have executed this Agreement as of the date
first above written.
IDAHO POWER COMPANY
By:
/s/ Steven R. Keen    

Name:    Steven R. Keen
Title:
Vice President-Finance and Treasurer

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Swingline Lender, LC Issuer
and as Administrative Agent
By:
/s/ Yann Blindert    

Name:    Yann Blindert
Title:    Vice President



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender
By:
/s/ John E. Zur    

Name:    John E. Zur
Title:    Authorized Officer



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender
By:
/s/ Keven D. Smith    

Name:    Keven D. Smith
Title:    Senior Vice President

--------------------------------------------------------------------------------






UNION BANK, N.A., as a Documentation Agent and as a Lender
By:
/s/ Michael Agrimis    

Name:    Michael Agrimis
Title:    Vice President



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By:
/s/ James T. Teichman    

Name:    James J. Teichman
Title:    Senior Vice President

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Holland H. Williams    

Name:    Holland H. Williams
Title:    AVP & Portfolio Manager





--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, and as a Lender
By:
/s/ Thomas Casey    

Name:    Thomas Casey
Title:    Authorized Signatory



--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, and as a Lender
By:
/s/ Mark W. Rogers    

Name:    Mark W. Rogers
Title:    Vice President





--------------------------------------------------------------------------------




SCHEDULE I
PRICING SCHEDULE


Pricing Level
Debt Rating
Applicable
Margin for LIBOR Loans
Applicable
Margin for Base Rate Loans
Facility Fee
Level I
≥A/A2/A
0.775%
0.00
0.10%
Level II
A-/A3/A-
0.875%
0.00
0.125%
Level III
BBB+/Baa1/BBB+
0.95%
0.00
0.175%
Level IV
BBB/Baa2/BBB
1.05%
0.05%
0.20%
Level V
BBB-/Baa3/BBB-
1.25%
0.25%
0.25%
Level VI
<BBB-/Baa3/BBB-
1.45%
0.45%
0.30%



For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:
“Debt Rating” means, with respect to the Borrower as of any date of
determination, the rating as determined by either S&P, Fitch or Moody’s of the
Borrower’s senior unsecured non-credit enhanced long-term indebtedness.
“Pricing Level” means, Level I, Level II, Level III, Level IV, Level V, or Level
VI in accordance with the Pricing Schedule based on the Borrower’s Debt Rating.
If at any time there is a split among Debt Ratings by S&P, Fitch and Moody’s
such that all three Debt Ratings fall in different Pricing Levels, the
applicable Pricing Level shall be determined by the Debt Rating that is neither
the highest nor the lowest of the three Debt Ratings, and if at any time there
is a split among Debt Ratings by S&P, Fitch and Moody’s such that two of such
Debt Ratings are in one Pricing Level (the “Majority Status”) and the third
rating is in a different Pricing Level, the applicable Pricing Level shall be at
the Majority Status. In the event that the Borrower shall maintain Debt Ratings
from only two of S&P, Moody’s and Fitch and the Borrower is split-rated and the
Debt Ratings differential is one level, the Pricing Level corresponding to the
higher Debt Rating will apply and if the ratings differential is two levels or
more, the Pricing Level corresponding to one level lower than the higher Debt
Rating will apply. If at any time the Borrower does not have a Debt Rating from
at least one of S&P or Moody’s, the applicable Pricing Level shall be set at
Level VI.








I-1

--------------------------------------------------------------------------------




SCHEDULE II
COMMITMENTS


Lender
Commitment
Wells Fargo Bank, National Association
$46,000,000
JPMorgan Chase Bank, N.A.
$46,000,000
Key Bank National Association
$46,000,000
Union Bank, N.A.
$46,000,000
Bank of America, N.A.
$37,000,000
U.S. Bank National Association
$37,000,000
Royal Bank of Canada
$21,000,000
The Bank of New York Mellon
$21,000,000
TOTAL
$300,000,000





LC COMMITMENTS
Lender
LC Commitment
Wells Fargo Bank, National Association
$150,000,000
JPMorgan Chase Bank, N.A.
$150,000,000
 
 
 
 
TOTAL
$300,000,000





















II-1

--------------------------------------------------------------------------------

SCHEDULE 5.8
SUBSIDIARIES AND OTHER INVESTMENTS


Investment In
Jurisdiction of
Organization


Owned By
 
Percent
Ownership
 
Idaho Energy Resources Co.
Wyoming
Idaho Power Company
 
100%











































Schedule 5.8



--------------------------------------------------------------------------------




SCHEDULE 5.13
MATERIAL AGREEMENTS


Borrower’s Revised Code of Conduct approved by the Idaho Public Utilities
Commission (“IPUC”) on April 21, 2008, states that the Borrower will not pay any
dividends to its parent entity that will reduce Borrower’s common equity capital
below 35 percent of its total adjusted capital without IPUC approval. 


Borrower’s articles of incorporation contain restrictions on the payment of
dividends on its common stock if preferred stock dividends are in arrears.  The
Borrower has no preferred stock outstanding.








































Schedule 5.13



--------------------------------------------------------------------------------




SCHEDULE 5.15
INDEBTEDNESS AND LIENS
Following is a list of existing liens of the Borrower and Subsidiaries:
Borrower:
Indebtedness Owed To: Bondholders pursuant to that certain Mortgage and Deed of
Trust, dated as of October 1, 1937 between Borrower and Deutsche Bank Trust
Company Americas (formerly Bankers Trust Company) and R.G. Page (Stanley Burg,
successor individual trustee), as Trustee, as supplemented and amended (the
“Indenture”).
Property Encumbered: The lien of the Indenture constitutes a first mortgage on
all the properties of Borrower, subject only to certain limited exceptions
including liens for taxes and assessments that are not delinquent and minor
excepted encumbrances.  Certain of the properties of Borrower are subject to
easements, leases, contracts, covenants, workmen’s compensation awards, and
similar encumbrances and minor defects and clouds common to properties.  The
Indenture creates a lien on the interest of Borrower in property subsequently
acquired, other than excepted property, subject to limitations in the case of
consolidation, merger, or sale of all or substantially all of the assets of
Borrower. .
Amount of Indebtedness: The aggregate principal amount of Idaho Power Company
First Mortgage Bonds outstanding as of December 31, 2010 was $1.415 billion.
However, the Borrower’s outstanding pollution control revenue bonds are secured
by First Mortgage Bonds, which increases the total First Mortgage Bonds
outstanding at December 31, 2010 to $1.581 billion. The amount of First Mortgage
Bonds issuable by Borrower, giving effect to the Forty-fifth Supplemental
Indenture, is limited to a maximum of $2.0 billion, but subject to increase at
any time and may be further limited by property, earnings and other provisions
of the Indenture.


















Schedule 5.15

--------------------------------------------------------------------------------

SCHEDULE 13.1
NOTICE ADDRESSES
Address for notices for Borrower:
Idaho Power Company
1221 West Idaho Street
P.O. Box 70
Boise, ID 83707
Attention: Steven R. Keen, Vice President and Treasurer
Telephone No.: (208) 388-2600
Telecopy No.: (208) 388-2879
E-mail: skeen@idahopower.com
Address for notices as Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  (704) 590-2706
Telecopy No.:  (704) 590-2790
E-mail:  agencyservices.requests@wachovia.com


Address for notices as LC Issuer, Swingline Lender and Credit Contact:
Wells Fargo Bank, National Association
Corporate Banking - Utility and Power Group
1300 SW 5th Avenue, 7th Floor
Mail Code: MAC P6101-076
Portland, OR 97201
Attention: Yann Blindert
Telephone No.: (503) 886-2215
Telecopy No.: (503) 886-2211
E-mail: yann.blindert@wellsfargo.com






Schedule 13.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBITS TO


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
among
IDAHO POWER COMPANY,
as Borrower,
THE LENDERS NAMED HEREIN,
WELLS FARGO Bank, National Association,
as Administrative Agent, Swingline Lender and LC Issuer
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and LC Issuer
and
KEYBANK NATIONAL ASSOCIATION
and
UNION BANK, N.A.,
as Documentation Agents
$300,000,000 Senior Credit Facilities
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES INC.,
KEYBANC CAPITAL MARKETS
and
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners
Dated as of October 26, 2011

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




EXHIBIT A


FORM OF OPINION








October 26, 2011


The Lenders party to the Credit Agreement defined below and
Wells Fargo Bank, National Association, as Administrative Agent for such Lenders
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, NC  28262
Attention: Syndication Agency Services
Re:
Idaho Power Company Credit Agreement

Ladies and Gentlemen:


We have acted as counsel to Idaho Power Company, an Idaho corporation (the
“Company”), in connection with the Credit Agreement (the “Credit Agreement”)
dated October 26, 2011 among the Company, as Borrower, Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, “Administrative
Agent”), Swingline Lender and LC Issuer, JPMorgan Chase Bank, N.A., as
Syndication Agent and LC Issuer, Union Bank, N.A. and KeyBank National
Association, as Documentation Agents, and the lenders party to the Credit
Agreement (collectively, “Lenders”). Except as otherwise indicated herein,
capitalized terms defined in the Credit Agreement are used herein as defined in
the Credit Agreement.
A.    Documents and Matters Examined
In connection with this opinion letter, we have examined originals or copies of
such documents, records, certificates of public officials and certificates of
officers and representatives of the Company as we have considered necessary to
provide a basis for the opinions expressed herein, including the following:


A-1
the Credit Agreement;

A-2
the Note made by the Company payable to U.S. Bank National Association dated as
of October 26, 2011.

The documents listed in A‑1 and A‑2 are collectively referred to herein as the
“Transaction Documents.”


As to matters of fact material to the opinions expressed herein, we have relied
on (a) information in public authority documents (and all opinions based on
public authority documents are as of the date of such public authority documents
and not as of the date of this opinion letter), (b) information provided in
certificates of officers/representatives of the Company and (c) the
representations and warranties of the Company in the Transaction Documents. We
have not independently verified the facts so relied on.
B.    Assumptions

--------------------------------------------------------------------------------




We have relied, without investigation, on the following assumptions:


B-1    Original documents reviewed by us are authentic, copies of original
documents reviewed by us conform to the originals and all signatures on executed
documents are genuine.


B-2    All individuals have sufficient legal capacity to perform their functions
with respect to the Transaction Documents and the transaction contemplated by
the Transaction Documents (the “Transaction”).


B-3    The Transaction Documents and the other documents reviewed by us are
valid and binding obligations of each party thereto, other than the Company,
enforceable against it in accordance with their terms, and each such party has
complied with all legal requirements pertaining to its status relevant to its
right to enforce the Transaction Documents against the Company.
C.    Opinions
Based on the foregoing and subject to the qualifications and exclusions stated
below, we express the following opinions:


C-1    The Company is an Idaho corporation validly existing under Idaho law.


C-2    The Company (a) has the corporate power to execute, deliver and perform
the Transaction Documents and to consummate the Transaction, (b) has taken all
corporate action necessary to authorize the execution, delivery and performance
of the Transaction Documents and consummation of the Transaction and (c) has
duly executed and delivered the Transaction Documents.


C-3    The Transaction Documents are valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms.




C-4    The Company’s execution, delivery and performance of the Transaction
Documents and consummation of the Transaction do not:


(a)    violate the laws that we examined in rendering the opinions expressed
herein and that in our experience are typically applicable to agreements similar
to the Transaction Documents and transactions similar to the Transaction
(including, without limitation, Regulation U of the Federal Reserve Board); or


(b)    violate the Company’s articles of incorporation or bylaws.


C-5    No consent, order, approval, authorization or other action by, or filing
with, any governmental authority is required in connection with the execution,
delivery or performance by the Company of the Transaction Documents and
consummation of the Transaction, other than those that have already been
obtained or made; provided, however, that with respect to the payment and
performance by the Company on or after the Company’s senior-secured bond

--------------------------------------------------------------------------------




ratings drops below investment grade (BBB- or higher by Standard & Poor’s Rating
Service and Baa3 by Moody’s Investors’ Service, Inc., a “Downgrade”), and the
legality, validity, binding effect or enforceability of any of the Transaction
Documents on or after a Downgrade, this opinion is subject to the qualifications
that (i) Order No. [_____] (“Idaho Order”) of the Idaho Public Utilities
Commission (“Idaho PUC”) issued August 30, 2011 and Order No. [_____] of the
Public Utility Commission of Oregon (“Oregon PUC”) issued August 26, 2011 each
provide that the authority of the Company under such order exists, only until
the occurrence of a Downgrade; (ii) the statutes of the State of Oregon permit
the issuance or renewal of indebtedness maturing not more than one year after
the date of such issue or renewal without the approval of the Oregon PUC; and
(iii) the Idaho Order provides that the Company’s authority will not terminate
but will continue for a period of 364 days from any Downgrade, during which time
the Company is authorized to file a supplemental application with the Idaho PUC
requesting continuation of its original authority to borrow under the Idaho
Order notwithstanding the Downgrade. Notwithstanding the foregoing, any loss of
regulatory authority in the States of Idaho and Oregon resulting from a
Downgrade, would not affect the legality, validity, binding effect or
enforceability of any of the Transaction Documents or the obligations incurred
thereunder prior to the Downgrade.


C-6    The Company is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended.
D.    Qualifications; Exclusions
D-1    The opinions expressed herein are subject to bankruptcy, insolvency and
other similar laws affecting the rights and remedies of creditors generally and
general principles of equity.


D-2    Except to the extent expressly noted to the contrary in this opinion
letter, we express no opinion as to the effect, if any, that one or more of the
following matters may have on the opinions expressed herein:
(a)    federal securities laws and regulations administered by the Securities
and Exchange Commission, state “blue sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments;
(b)    federal and state laws and regulations dealing with (i) antitrust and
unfair competition; (ii) filing and notice requirements (e.g.,
Hart-Scott-Rodino), other than requirements applicable to charter-related
documents such as a certificate of merger; (iii) environmental matters;
(iv) land use and subdivisions; (v) tax; (vi) patents, copyrights, trademarks
and intellectual property; (vii) racketeering; (viii) health and safety;
(ix) labor and employment; (x) national and local emergencies; (xi) possible
judicial deference to acts of sovereign states; (xii) criminal and civil
forfeiture; (xiii) statutes of general application to the extent they provide
for criminal prosecution (e.g., mail fraud and wire fraud statutes); and
(xiv) regulation of lenders or the conduct of the business of lenders and that
may relate to the Transaction Documents or the Transaction;
(c)    Federal Reserve Board margin regulations as promulgated by the Federal
Reserve Board;

--------------------------------------------------------------------------------




(d)    compliance with fiduciary duty requirements;
(e)    the statutes and ordinances, the administrative decisions, and the rules
and regulations of counties, cities, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level), and judicial decisions to the extent that
they deal with any of the foregoing;
(f)    fraudulent transfer and fraudulent conveyance laws;
(g)    pension and employee benefit laws and regulations; and
(h)    the Company’s title to or the condition of title of any property.
D-3    We express no opinion as to the enforceability of:
(a)    provisions related to the waiver of rights, remedies, defenses and
obligations or waivers of good faith and reasonableness, including, without
limitation, attempts to waive applicable statutes of limitations or rights to a
jury trial, attempts to change or waive rules of evidence or to fix the method
or quantum of proof;
(b)    provisions permitting the pursuit of inconsistent or cumulative remedies;
(c)    provisions releasing a party from, or indemnifying a party for, liability
for its own gross negligence, recklessness, willful misconduct or unlawful
conduct or for securities law liabilities;
(d)    provisions establishing or waiving evidentiary standards;
(e)    provisions providing for payment of attorneys fees incurred in a dispute
or enforcement action to a party other than the prevailing party or purporting
to limit judicial discretion regarding determination of the amount of such fees
and related costs;
(f)    provisions appointing a party as attorney in fact for another party;
(g)    provisions for penalties, liquidated damages, acceleration of future
amounts due (other than principal) without appropriate discount to present
value, charging interest on interest, late charges, increased interest after
default or maturity or prepayment premiums;
(h)    self‑help provisions or rights of set off;
(i)    choice of law, choice of forum, consent to jurisdictions (both as to
personal jurisdiction and subject matter jurisdiction) and service of process
provisions;
(j)    provisions that provide for the appointment of a receiver, trustee,
conservator or liquidator in any manner except in compliance with applicable
law;
(k)    confession of judgment provisions;
(l)    provisions that are unconscionable as a matter of law; and
(m)    provisions that would permit the exercise of remedies without
consideration of the materiality of (i) the breach by the opinion giver’s
client, and (ii) the consequence of the breach to the party seeking enforcement.

--------------------------------------------------------------------------------




D-4    We express no opinion as to the assignability by operation of law or
otherwise of any contract that (a) either (i) contains a provision granting
rights that are by their express terms nonassignable or nontransferable, or (ii)
contains a provision prohibiting or restricting the assignment or transfer of
such agreement or rights or obligations thereunder without the prior consent of
the other party to such agreement, but (b) does not specify whether a merger,
transfer by operation of law, change of control or sale of substantially all
assets constitutes such an assignment or transfer.


For purposes of expressing the opinions herein, (a) we have examined the laws of
the states of New York and Idaho, and to the extent applicable, the federal laws
of the United States of America, (b) and we have assumed that those laws govern
the construction, interpretation and enforcement of the Transaction Documents,
whether or not any of the Transaction Documents includes a choice-of-law
provision stipulating the application of the laws of some other jurisdiction and
(c) our opinions are limited to such laws. We have not reviewed, nor are our
opinions in any way predicated on an examination of, the laws of any other
jurisdiction, and we expressly disclaim responsibility for advising you as to
the effect, if any, that the laws of any other jurisdiction may have on the
opinions set forth herein.


The opinions expressed herein (a) are limited to matters expressly stated
herein, and no other opinions may be implied or inferred and (b) are as of the
date hereof (except as otherwise noted above). We disclaim any undertaking or
obligation to update these opinions for events and circumstances occurring after
the date hereof or as to facts relating to prior events that are subsequently
brought to our attention.


This opinion letter is rendered only to you and is solely for your benefit and
the benefit of Administrative Agent, LC Issuers, the Swingline Lender and the
Lenders and their respective successors and assigns in connection with the
Transaction. Except as noted herein, this opinion letter may not be used or
relied on for any other purpose or by any other person without our prior written
consent. You may refer to and produce a copy of this opinion letter in
connection with the review of the Transaction by a regulatory agency having
supervisory authority over you, in connection with the assertion of a defense as
to which this opinion letter is relevant and necessary and in response to a
court order.
Very truly yours,

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


To:
The Lenders parties to the

Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of October 26, 2011 (as amended or
otherwise modified from time to time, the “Credit Agreement”) among Idaho Power
Company (the “Borrower”), the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate (and the attached
schedule) have the meanings ascribed thereto in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ___________________ of the Borrower;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a reasonable review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.12 of the Credit Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:





--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of _______________,
______.






IDAHO POWER COMPANY
By:        
Name:    
Title:



--------------------------------------------------------------------------------

SCHEDULE I
TO COMPLIANCE CERTIFICATE


PERMITTED LIENS
as of __________, ____
(Section 6.11(xiii) of the Credit Agreement)


(1)
Aggregate principal amount of Indebtedness secured by Liens incurred by the
Borrower or the Parent in the ordinary course of business.
$____________
(2)
Aggregate principal amount of Indebtedness secured by Liens incurred by the
Borrower or the Parent in the ordinary course of business permitted.
$50,000,000




--------------------------------------------------------------------------------




LEVERAGE RATIO
as of __________, ____
(Section 6.12 of the Credit Agreement)


(1)
Consolidated Indebtedness1:


 
 
 
(a) Obligations for borrowed money
$____________
 
 
(b) Obligations representing the deferred purchase price of Property or services
(other than accounts payable arising in the ordinary course of Borrower’s and
its Subsidiaries’ businesses payable on terms customary in the trade)








$____________
 
 
(c) Obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by the
Borrower and its Subsidiaries








$____________
 
 
(d) Obligations which are evidenced by notes, acceptances, or other instruments


$____________
 
 
(e) Obligations of Borrower and its Subsidiaries to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property








$____________
 
 
(f) Capitalized Lease Obligations
$____________
 
 
(g) Contingent Obligations
$____________
 
 
(h) Obligations in respect of Letters of Credit
$____________
 
 
(i) Rate Management Obligations
$____________
 
 
(j) Preferred stock which is required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due, by a fixed date






$____________
 



1 The aggregate outstanding Indebtedness evidenced by Hybrid Securities shall be
excluded to the extent that the
total book value of such Hybrid Securities does not exceed 15% of Consolidated
Total Capitalization as of such
time.

--------------------------------------------------------------------------------




 
(k) Off-Balance Sheet Liabilities
$____________
 
 
(l) Any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of the Borrower and its Subsidiaries










$____________
 
 
(m) Amounts outstanding under a Permitted Receivables Securitization


$____________
 
 
(n) Total Consolidated Indebtedness
Add Lines 1(a) through 1(m)
 


$____________
(2)
Consolidated Total Capitalization:
 
 
 
(a) Consolidated Indebtedness (from Line 1(n) above)


$____________
 
 
(b) Consolidated Net Worth
$____________
 
 
(c) Aggregate outstanding amount of Hybrid Securities


$____________
 
 
(d) Total Capitalization
Add Lines 2(a) through 2(c)
 


$____________
(3)
Leverage Ratio:
Divide Line 1(n) by Line 2(d)
 


____________
(4)
Maximum Leverage Ratio permitted by Section 6.12 of the Credit Agreement
 


__0.65 : 1.0__




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”) between ____________
____________ (the “Assignor”) and ________________________ (the “Assignee”) is
dated as of _______________, _____. The parties hereto agree as follows:
1.    PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (as
amended or otherwise modified from time to time, the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Administrative
Agent) after this Assignment Agreement, together with any consents required
under the Credit Agreement, are delivered to the Administrative Agent. In no
event will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date are not made on the proposed
Effective Date.
4.    PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive from the
Administrative Agent all payments of principal, Reimbursement Obligations,
interest and fees with respect to the interest assigned hereby. The Assignee
will promptly remit to the Assignor any interest on Outstanding Credit Exposure
and fees received from the Administrative Agent which relate to the portion of
the Commitment or Outstanding Credit Exposure assigned to the Assignee hereunder
for periods prior to the Effective Date and not previously paid by the Assignee
to the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.
5.    RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Administrative Agent in
connection with this

--------------------------------------------------------------------------------




Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.
6.    REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder, (ii) such interest is free
and clear of any adverse claim created by the Assignor and (iii) the execution
and delivery of this Assignment Agreement by the Assignor is duly authorized. It
is understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
documents granting the Assignor and the other Lenders a security interest in
assets of the Borrower or any guarantor, (ii) any representation, warranty or
statement made in or in connection with any of the Loan Documents, (iii) the
financial condition or creditworthiness of the Borrower or any guarantor, (iv)
the performance of or compliance with any of the terms or provisions of any of
the Loan Documents, (v) inspecting any of the property, books or records of the
Borrower, (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or (vii) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.
7.    REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information at it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) confirms that the execution and delivery of
this Assignment Agreement by the Assignee is duly authorized, (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender, (vi)
agrees that its payment instructions and notice instructions are as set forth in
the attachment to Schedule 1, (vii) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA, (viii) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s nonperformance of the obligations assumed under this
Assignment Agreement, and (ix) if applicable, attaches the forms prescribed by
the Internal Revenue Service of the United States certifying that the Assignee
is entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal

--------------------------------------------------------------------------------




income taxes.
8.    GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.
9.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
10.    COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

--------------------------------------------------------------------------------




SCHEDULE 1
to Assignment Agreement
1.
Description and Date of Credit Agreement: Second Amended and Restated Credit
Agreement dated as of October 26, 2011 among Idaho Power Company, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.

2.
Date of Assignment Agreement: __________________,

3.
Amounts (As of Date of Item 2 above):

 
Facility
1*
Facility
2*
Facility
3*
Facility
4*
a. Assignee’s percentage of each Facility purchased under the Assignment
Agreement**
______%
______%
______%
______%
b. Amount of each Facility purchased under the Assignment Agreement***
$_______
$_______
$_______
$_______
4. Assignee’s Commitment (or Outstanding Credit Exposure with respect to
terminated Commitments) purchased hereunder:
$_______________
 
 
5. Proposed Effective Date:
________________
 
 
6. Non-standard Recordation Fee Arrangement
N/A***
[Assignor/Assignee
to pay 100% of fee]
[Fee waived by Agent]



Accepted and Agreed:        


[NAME OF ASSIGNOR]




[NAME OF ASSIGNEE]
By:    ____________________________
Name:    
Title:


By:    ____________________________
Name:    
Title:








--------------------------------------------------------------------------------






ACCEPTED AND CONSENTED TO BY [NAME OF BORROWER]****




ACCEPTED AND CONSENTED TO BY [NAME OF AGENT]****
By:    ____________________________
Name:
Title:


By:    ____________________________
Name:
Title:



*    Insert specific facility names per Credit Agreement
**    Percentage taken to 10 decimal places
***    If fee is split 50-50, pick N/A as option
****    Delete if not required by Credit Agreement



--------------------------------------------------------------------------------




Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT


ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)


ASSIGNOR INFORMATION


Contact:


Name:         Telephone No.:         
Fax No.:         Telex No.:     
Answerback:     
Payment Information:


Name & ABA # of Destination Bank:        
Account Name & Number for Wire Transfer:        
Other Instructions:        
    
Address for Notices for Assignor:     


ASSIGNEE INFORMATION


Credit Contact:


Name:         Telephone No.:     
Fax No.:         Telex No.:     
Answerback:     
Key Operations Contacts:


Booking Installation:         Booking Installation:     
Name:         Name:     
Telephone No.:         Telephone No.:     
Fax No.:         Fax No.:     
Telex No.:         Telex No.     
Answerback:         Answerback:     


Payment Information:


Name & ABA # of Destination Bank:     
Account Name & Number for Wire Transfer:     

--------------------------------------------------------------------------------




Other Instructions:     
    
Address for Notices for Assignee:     




WELLS FARGO INFORMATION


Assignee will be called promptly upon receipt of the signed agreement.


Initial Funding Contact:    Subsequent Operations Contact:


Name:         Name:     
Telephone No.:         Telephone No.:     
Fax No.:         Fax No.:     




Initial Funding Standards:
Libor Fund 2 days after rates are set.
Wells Fargo Wire Instructions:
Wells Fargo Bank, National Association

Charlotte, North Carolina
ABA Routing No. _______________
Account Number: _______________
Account Name: Idaho Power Company
Attention: Syndication Agency Services
Telephone: (704) ___-____
Telecopy: (704) ___-____
Reference: Idaho Power Company


Address for Notices for Wells Fargo:    Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590 2706
Telecopy: (704) 590 2790
E-mail: agencyservices.requests@wachovia.com





--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ACCOUNT DESIGNATION LETTER


October 26, 2011




Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590 2706
Telecopy: (704) 590 2790
E-mail: agencyservices.requests@wachovia.com




Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Credit Agreement, dated as
of October 26, 2011, among the undersigned, Idaho Power Company, as Borrower,
the banks and other financial institutions parties thereto from time to time,
and Wells Fargo Bank, National Association, as Administrative Agent (as amended,
modified or supplemented from time to time, the “Credit Agreement”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.
The undersigned hereby authorizes and directs the Administrative Agent to
disburse any and all proceeds of the Loans under the Credit Agreement, as and
when made from time to time, to the following accounts:
Bank Name:         _________________
ABA Routing No.:     _________________
Account No.:         _________________
Account Name:     _________________




Very truly yours,


IDAHO POWER COMPANY




By:    ____________________________
Name:    
Title:

--------------------------------------------------------------------------------




EXHIBIT E-1


FORM OF
REVOLVING NOTE


$___________    _____________, 20__
Charlotte, North Carolina


FOR VALUE RECEIVED, IDAHO POWER COMPANY, an Idaho corporation (the “Borrower”),
hereby promises to pay to the order of ______________________________ (the
“Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Second Amended and Restated Credit Agreement, dated as of October 26, 2011
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto,
and Wells Fargo Bank, National Association, as Administrative Agent, the
principal sum of __________________________ DOLLARS ($___________), or such
lesser amount as may constitute the unpaid principal amount of the Revolving
Loans made by the Lender, under the terms and conditions of this promissory note
(this “Revolving Note”) and the Credit Agreement. The defined terms in the
Credit Agreement are used herein with the same meaning. The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this
Revolving Note at the rates applicable thereto from time to time as provided in
the Credit Agreement.
This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement. All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
This Revolving Note shall be governed by and construed in accordance with the
internal laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules). The Borrower hereby submits to the nonexclusive
jurisdiction and venue of the federal and state courts located

--------------------------------------------------------------------------------




in the state of New York, although the Lender shall not be limited to bringing
an action in such courts.
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




IDAHO POWER COMPANY




By:    ____________________________
Name:    
Title:

--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF
SWINGLINE NOTE


$___________    ____________, 20__
Charlotte, North Carolina


FOR VALUE RECEIVED, IDAHO POWER COMPANY, an Idaho corporation (the “Borrower”),
hereby promises to pay to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wells Fargo Center, 301 South College Street, Charlotte, North Carolina
(or at such other place or places as the Administrative Agent may designate), at
the times and in the manner provided in the Second Amended and Restated Credit
Agreement, dated as of October 26, 2011 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, the principal sum
of_______________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement. All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Swingline Note.
In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
This Swingline Note shall be governed by and construed in accordance with the
internal laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules). The Borrower hereby submits to the nonexclusive
jurisdiction and venue of the federal and state courts located

--------------------------------------------------------------------------------




in the state of New York, although the Swingline Lender shall not be limited to
bringing an action in such courts.
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




IDAHO POWER COMPANY




By:    ____________________________
Name:    
Title:

--------------------------------------------------------------------------------




EXHIBIT F




FORM OF
JOINDER AGREEMENT




This Joinder Agreement (this “Joinder Agreement”) is made this ____ day of
___________, 20__, by __________________, a _________________ (the “Assuming
Lender”). Reference is made to the Second Amended and Restated Credit Agreement,
dated as of October 26, 2011 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Idaho Power Company (the “Borrower”), the
Lenders party thereto from time to time parties thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
The Assuming Lender hereby agrees as follows:
1.    Joinder Agreement. Subject to the terms and conditions hereof and of the
Credit Agreement, the Assuming Lender hereby agrees to become a Lender under the
Credit Agreement with a Commitment of _______________ Dollars ($__________).
After giving effect to this Joinder Agreement and the adjustments required under
Section 2.20(c) of the Credit Agreement, the Assuming Lender’s Commitment, the
aggregate outstanding principal amounts of the Loans owing to the Assuming
Lender and the Assuming Lender’s Pro Rata Share percentage of the aggregate
principal amount of all Loans plus all LC Obligations will be as set forth in
Item 4 of Annex I attached hereto.


2.    Assuming Lender Representations. The Assuming Lender (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements of the Borrower delivered to the Administrative Agent
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf under the Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to or required of the Administrative Agent by the terms thereof, together with
such other powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender, and
(vi) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto.
 
3.    Effective Date. Following the execution of this Joinder Agreement by the
Assuming Lender, an executed original hereof, together with all attachments
hereto, shall be

--------------------------------------------------------------------------------




delivered to the Administrative Agent. The effective date of this Joinder
Agreement (the “Effective Date”) shall be the date of execution hereof by the
Borrower, the Administrative Agent and the Assuming Lender. As of the Effective
Date, the Assuming Lender shall be a party to the Credit Agreement and, to the
extent provided in this Joinder Agreement, shall have the rights and obligations
of a Lender thereunder and under the other Loan Documents.


4.    Governing Law. This Joinder Agreement shall be governed by, and construed
in accordance with, the law of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).


5.    Entire Agreement. This Joinder Agreement, together with the Credit
Agreement and the other Loan Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.


6.    Successors and Assigns. This Joinder Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their successors and
assigns.


7.    Counterparts. This Joinder Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.






[signatures on following page]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.


    
[insert name of Assuming Lender]




By:    ____________________________
Name:    
Title:




Accepted this ___ day of
_____________, _____:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    ____________________________
Name:    
Title:


Consented and agreed to:


IDAHO POWER COMPANY


By:    ____________________________
Name:    
Title:







--------------------------------------------------------------------------------




ANNEX I


1.    Borrower:     Idaho Power Company


2.    Name and Date of Credit Agreement:


Second Amended and Restated Credit Agreement dated as of October 26, 2011 among
Idaho Power Company, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.


3.    Date of Joinder Agreement: ___________, 20___.


4.
Amounts (as of date of adjustment pursuant to Section 2.20(c) of the Credit
Agreement):



 


Aggregate Amount of Commitment / Loans for all
Lenders




Amount of Commitment / Loans of Assuming Lender
Percentage of Aggregate Commitment / Loans / LC Obligations


(a)    Commitment / Loans
$____________
$____________
___________%



5.    Addresses for Payments and Notices:


Assuming Lender:    For Funding/Notices:
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference


For Payments:
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference:


6.    Effective Date: _______________, 20___ (in accordance with Section 3).

--------------------------------------------------------------------------------




EXHIBIT G-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 26, 2011 (the “Credit Agreement”) among Idaho Power Company,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]

--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 26, 2011 (the “Credit Agreement”) among Idaho Power Company,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------




EXHIBIT G-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 26, 2011 (the “Credit Agreement”) among Idaho Power Company,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]

--------------------------------------------------------------------------------




EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 26, 2011 (the “Credit Agreement”) among Idaho Power Company,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]